Name: Council Regulation (EEC) No 3626/82 of 3 December 1982 on the implementation in the Community of the Convention on international trade in endangered species of wild fauna and flora
 Type: Regulation
 Subject Matter: environmental policy;  international trade;  natural environment;  EU institutions and European civil service
 Date Published: nan

 31 . 12 . 82 Official Journal of the European Communities No L 384/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 3626/82 of 3 December 1982 on the implementation in the Community of the Convention on international trade in endangered species of wild fauna and flora THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the Euro ­ pean Economic Community, and in particular Article 235 thereof, Having regard to the proposal from the Commis ­ sion (*), Having regard to the opinion of the European Parliament (2), Having regard to the opinion of the Economic and Social Committee (3), Whereas a Convention on international trade in endangered species of wild fauna and flora (here ­ inafter referred to as 'the Conventon') was opened for signature on 3 March 1973 ; whereas the Con ­ vention is intended to protect endangered species of wild fauna and flora by regulating international trade in these species and in readily recognizable parts and derivatives thereof; Whereas the resolution of the Council of the Euro ­ pean Communities and the representatives of the Governments of the Member States, meeting within the Council, of 17 May 1977 on the continuation and implementation of a European Community policy and action programme on the environ ­ ment ^) stresses that the protection of wild fauna and flora is a matter which concerns the Commu ­ nity and that implementation of the Convention is an important measure for protecting these species ; Whereas, to attain its objectives, the Convention mainly employs commercial policy instruments by laying down restrictions on and a strict control of international trade in specimens of endangered species of wild fauna and flora; Whereas, in order to protect endangered species of wild fauna and flora, it is necessary at Community level to ensure that certain commercial policy instruments to be employed under the Convention are uniformly applied ; whereas, because of its scope, this Regulation should not affect national powers to adopt protective measures of a different nature; Whereas the measures relating to the application of the Convention to trade must not affect the free movement of products within the Community and must apply only to trade with third countries ; Whereas the existence of national implementing measures which were not uniform might lead to distortions of competition within the Community ; Whereas the Convention concerns animals and plants, whether alive or dead, and readily recogniz ­ able parts and derivatives thereof; whereas, to make the application of the Convention effective, a common list of the most important parts and derivatives must be drawn up and the conditions under which other goods fall within the scope of this Regulation must be laid down; Whereas the state of conservation of certain species makes desirable the adoption by the Community of stricter conservation measures than those laid down in the Convention ; Whereas in certain cases it may be necessary, in order to permit the most effective conservation possible of wild flora and fauna, for Member States to maintain or take, in compliance with the Treaty, stricter measures than those laid down in this Regulation ; (!) OJ No C 243, 22 . 9 . 1980, p . 16 . (2) OJ No C 327, 14 . 12 . 1981 , p. 105 . (3) OJ No C 138, 9 . 6 . 1981 , p. 5 . (4) OJ No C 139, 13 . 6 . 1977, p. 1 . No L 384/2 Official Journal of the European Communities 31 . 12 . 82 applied uniformly throughout the Community; whereas, since the Treaty has not provided the necessary specific powers, recourse must be had to Article 235 thereof, HAS ADOPTED THIS REGULATION: Article 1 The Convention, as set out in Annex A, shall apply throughout the Community under the conditions laid down in the following Articles . The objectives and principles of the Convention shall be respected in the application of this Regula ­ tion. Article 2 The specimens to which this Regulation applies are: Whereas implementation of this Regulation necessi ­ tates the introduction of a Community procedure for the issue and presentation of permits for the export, re-export, import and introduction from the sea of specimens of the species covered by the Convention; whereas implementation of this Regu ­ lation also involves the designation of management and scientific authorities in the Member States; Whereas, to ensure that the prohibition of importa ­ tion is fully effective, rules should be drawn up concerning the conditions of trade in specimens of the species listed in Appendix I to the Convention and in Part 1 of Annex C to this Regulation; Whereas certain imported specimens sent to another Member State must undergo a specific check as to their place of destination ; Whereas, in order to simplify the formalities relat ­ ing to the introduction, into the Community, of the species listed in Appendices II and III to the Convention that are not contained in Annex C to this Regulation, it seemed possible to give Member States the option of applying a simpler procedure than that of import permits ; Whereas, to facilitate customs procedures, there must be provision to permit Member States to designate one or more places of entry and exit where the goods in question must be presented; Whereas the marks, seals and stamps used to iden ­ tify goods must conform to standard models in order to facilitate controls ; Whereas the conservation of endangered species still raises problems calling for scientific work; whereas this work will also make it possible to assess the effectiveness of the measures taken ; whereas methods must also be developed for moni ­ toring trade in certain parts and derivatives of these species ; Whereas it is essential to ensure the uniform appli ­ cation of this Regulation and to lay down to this end a Community procedure enabling the neces ­ sary implementing provisions to be adopted within a suitable period ; whereas a committee must be set up to permit close and effective cooperation bet ­ ween the Member States and the Commission in this field ; Whereas the aims of the Convention coincide with some of the Community's environmental objectives as set out in the environmental action programmes ; whereas the rules of the Convention should be (a) any animal or plant, whether alive or dead, of the species listed in Appendix I to the Conven ­ tion, any part or product of animals or plants of these species which are listed in Annex B to this Regulation, as well as any other goods which appear from an accompanying docu ­ ment, the packaging or a mark or label, or from any other circumstances, to be parts or derivatives of animals or plants of these species ; (b) any animal or plant, whether alive or dead, of the species listed in Appendix II to the Con ­ vention, any part or product of animals or plants of these species which are listed in Annex B to this Regulation, as well as any other goods which appear from an accompany ­ ing document, the packaging or a mark or label, or from any other circumstances, to be parts or derivatives of animals of these species ; (c) any animal or plant, whether alive or dead, of the species listed in Appendix III to the Con ­ vention and any part or product of animals or plants of these species which are listed in Annex B to this Regulation. Article 3 1 . The specimens of species listed in Part 1 of Annex C shall be considered as specimens of the species listed in Appendix I to the Convention. 31 . 12 . 82 Official Journal of the European Communities No L 384/3 2 . The introduction into the Community of specimens of species listed in Part 2 of Annex C shall require an import permit in accordance with Article 10 ( 1 ) (b). Article 4 Amendments which are necessary to make to Appendices I, II and III to the Convention and to Annex B to this Regulation as a consequence of amendments that have been decided on by the parties to the Convention and agreed to by the Community, as well as any additions to Annex B, shall be made in accordance with the procedure prescribed in Article 21 (2) and (3). Article 5 Directive 79/409/EEC of 2 April 1979 on the conservation of wild birds (*) : (a) the specimens entered, in accordance with the Convention and before this Regulation came into force, the territory to which this Regula ­ tion applies ; (b) the specimens of an animal or plant species were bred in captivity or artificially propa ­ gated, or are parts of such animals or plants or derived therefrom; (c) the specimens are intended for research, teach ­ ing, breeding or propagation purposes ; (d) specimens originating from a Member State were removed from the natural state under legal provisions in force in that Member State or with the approval of the competent authori ­ ties of that Member State ; (e) the specimens entered, in accordance with the Convention and after this Regulation came into force, the territory to which this Regulation applies and were not used for purposes essen ­ tially commercial in nature . 2 . The prohibitions referred to in paragraph 1 shall also apply to the specimens referred to in Article 2 (b) and (c) which are not covered by paragraph 1 if they were introduced in violation of Article 5 . 3 . Having regard in particular to Article VIII of the Convention, the competent authorities of the Member States shall have discretion to sell any specimens they have seized under this Regulation or under national laws, and such specimens may then be treated for all purposes as if they had been brought in legally . 1 . The introduction into the Community of specimens covered by Articles 2 and 3 shall be subject to presentation of an import permit or import certificate provided for in Article 10 at the customs office at which the customs formalities are completed . 2 . The export or re-export to destinations out ­ side the Community of the specimens referred to in Article 2 shall be subject to presentation of the document provided for in Article 10 (3) at the customs office at which the customs formalities are completed . 3 . Customs offices at which permits have been presented in accordance with paragraphs 1 and 2 shall forward the permits to the management authority of the Member State in which they are situated . 4. By way of derogation from paragraphs 1 and 2, where specimens are brought into the Commu ­ nity and placed under either a customs transit procedure or a temporary storage procedure, pres ­ entation to the appropriate customs service of the permits referred to in Article 10 shall not be required, provided that an export document for the specimens is issued by the management authority of the exporting country. In this case Member States may require presentation of the export docu ­ mentation provided for by the Convention or satis ­ factory proof of its existence . Article 7 Member States shall forward to the Commission the names and addresses of the management and scientific authorities referred to in Article IX of the Convention and, where appropriate, of the other competent authorities referred to in this Regula ­ tion. The Commission shall publish this informa ­ tion in the Official Journal of the European Com ­ munities. Article 8 Article 6 The competent authorities of the Member States shall: (a) issue the permits and certificates provided for in Article 10 or endorse the import certificates referred to in Article 10 (2); 1 . The display to the public for commercial purposes and the sale, keeping for sale, offering for sale or transporting for sale of the specimens referred to in Articles 2 (a) and 3 ( 1) shall be prohibited, subject to exemptions which may be granted by the Member States for the following reasons, account being taken of the objectives of the Convention and the requirements of Council C 1 ) OJ No L 103 , 25 . 4 . 1979, p . 1 . No L 384/4 Official Journal of the European Communities 31 . 12. 82 (b) authorize the exemptions referred to in Article 6; (c) issue the certificates referred to in Article 11 and the label referred to in Article 12 ; (d) return to the management authorities which have issued them the permits which have been sent to them by the customs offices in accor ­ dance with Article 5 ; (e) communicate to the Commission all the infor ­ mation required for drawing up the records and reports referred to in Article VIII (6) and (7) of the Convention.  the applicant provides proof by means of documents issued by the competent authorities of the country of origin that the specimen has been obtained in accor ­ dance with the legislation on protection of the species in question,  in the case of the importation of a living animal, the applicant provides evidence that the intended recipient possesses adequate facilities suitable for accommo ­ dating the species and suited to its beha ­ viour and that the animal will be prop ­ erly cared for,  there are no other requirements relating to conservation of the species which mili ­ tate against issue. The permits shall, if need be, contain addi ­ tional stipulations to ensure compliance with these conditions. Article 9 1 . Without prejudice to Article 15 , each Mem ­ ber State shall recognize the decisions of the com ­ petent authorities of the other Member States . 2. With the exception of the document referred to in Article 1 1 (a), permits and certificates referred to in this Regulation issued by a Member State shall be valid throughout the Community . 3 . The applications for import permits referred to in Article 10 ( 1 ) shall be submitted to the management authority responsible for the place of destination of the specimen. 4. Application for permits for the introduction of specimens from the sea shall be sent to the management authority responsible for the place of introduction of specimens . 5 . The applications for the export permits and re-export certificates referred to in Article 10 (3) for the export or re-export of live specimens shall be sent to the management authority of the Mem ­ ber State in whose territory the specimen is located . 2 . The introduction into the Community from third countries or from the sea of specimens of all other species covered by the Regulation shall be subject to presentation either of an import permit or of an import certificate endorsed by the customs services and certifying that the formalities required under the Convention have been fulfilled. The import permit and import certificate shall be issued on identical forms. 3 . Export or re-export from the Community of the specimens referred to in Article 2 shall be subject to the presentation of an export permit or re-export certificate or, in the case of artificially propagated plants, of either of these permits or of the document referred to in Article 1 1 (b). Article 11 Article 10 On receiving an application, together with all the requisite supporting documents from the person concerned, the competent authorities shall isue the following certificates : (a) a document stating that a given specimen entered, in accordance with the Convention, the territory to which this Regulation applies, before the Regulation came into force, or that the specimen was acquired before the Conven ­ tion became applicable to it ; (b) a document stating that a specimen of an animal species was born and bred in captivity, that a specimen of a plant species was artifi ­ cially propagated or that a specimen is a part of such an animal or plant or was derived therefrom. 1 . (a) The introduction into the Community from third countries or from the sea of the speci ­ mens referred to in Articles 2 (a) and 3 shall be subject to the presentation of an import permit. (b) The import permit referred to in Article 3 (2) shall be issued only where :  it is clear, or where the applicant pre ­ sents trustworthy evidence, that the cap ­ ture or collection of the specimen in the wild will not have a harmful effect on the conservation of species or on the extent of the territory occupied by the populations in question of the species, 31 . 12 . 82 Official Journal of the European Communities No L 384/5 Article 12 Article 15 1 . In respect of the species to which this Regu ­ lation applies, Member States may maintain or take stricter measures, providing that they comply with the Treaty, and in particular Article 36 the ­ reof, for one or more of the following purposes: (a) improvement of conditions of survival of living specimens in recipient countries ; By way of derogation from Article 5 , presentation to the customs services of the documents referred to in Article 10 shall not as a rule be required in the case of non-commercial loans, donations and exchanges between scientists and scientific institu ­ tions registered by a management authority of their State, of herbarium specimens and other preserved, dried or embedded museum specimens, and of live plant material bearing a label the model for which has been determined in accordance with the proce ­ dure laid down in Article 21 or a similar label issued or approved by a management authority of a third country . (b) the conservation of native species ; Article 13 (c) the conservation of a species or a population of a species in the country of origin . Such measures, which may in no case stem from commercial policy considerations, when adopted by a Member State in accordance with this para ­ graph, must also apply to trade with third coun ­ tries . 2 . If a Member State intends to have recourse to paragraph 1 , it shall immediately inform the Commission of the measures it intends to take. 3 . For the purpose of protecting the health and life of animals or plants, Member States may take measures similar to those provided for in the Regu ­ lation in respect of species not covered by the Regulation . 1 . Where specimens referred to in Articles 2 (a) and 3 ( 1 ) which are required under the terms of the import permit to be kept at a specified address are sent to another Member State after being released for free circulation, the competent authorities of the despatching Member State must be provided with proof that the goods have been delivered to the address specified . Article 16 2 . Any transportation within the Community of live animals of the species referred to in Articles 2 (a) and 3 ( 1 ) from the address specified in the import permit shall be subject to prior authoriza ­ tion from the management authority or manage ­ ment authorities concerned . 3 . Where specimens referred to in paragraphs 1 and 2 are placed under the Community transit procedure, the principal shall enter one of the following phrases in the box reserved for the des ­ cription of the goods on the Community transit declaration form: The places of entry and exit designated, where appropriate, by the Member States in accordance with Article VIII (3) of the Convention shall be notified to the Commission, which shall publish a list of them in the Official Journal of the European Communities. Article 17  'Udryddelsestruede arter',  'GefÃ ¤hrdete Arten ,  'Ã Ã ¯Ã ´Ã · ÃÃ ¿Ã Ã ±ÃÃ µÃ ¹Ã »Ã ¿Ã Ã ½Ã Ã ±Ã ¹ Ã ¼Ã µ Ã µÃ ¾Ã ±Ã Ã ¬Ã ½Ã ¹Ã Ã ·',  'Endangered species',  'EspÃ ¨ces menacees d'extinction',  'Specie minacciate di estinzione',  'Bedreigde soorten'. 1 . The Member States and the Commission shall communicate to one another the information neces ­ sary for implementing this Regulation . 2 . Information supplied in implementation of this Regulation may not be divulged or used for a purpose other than that for which it was requested, unless the supplier has expressly agreed and in so far as the provisions in force in the Member State which has received it do not prohibit such use. Any information communicated which is covered by an obligation of professional secrecy shall enjoy the protection extended to such information under both the national law of the Member State which has received it and the corresponding provisions applying to the Community authorities . Article 14 Derogations from Articles 5 and 10 may be granted by the Member States in respect of specimens which are personal effects or which are intended for household use . No L 384/6 Official Journal of the European Communities 31 . 12 . 82 Information covered by an obligation of profes ­ sional secrecy may not in particular be communi ­ cated to persons other than those working in the Member States or within the Community institu ­ tions whose duties require that they have access to it . Article 18 Member States shall forward to the Commission all necessary information relating to research into the situation regarding endangered species and into methods of controlling trade in parts or products of animals and plants, so that the Commission may, where necessary, take suitable steps to coordi ­ nate such research. In this connection Member States shall take into account the work of any international organiza ­ tions active in this field. the documents referred to in Articles 10 and 11 ; (c) establish the principles governing the validity and use of the documents referred to in Article 1 1 (a) and the granting of the derogations referred to in Article 14. 2 . The representative of the Commission shall submit to the Committee a draft of the provisions to be adopted. The Committee shall deliver its opinion on the draft within the time limit set by the chairman, having regard to the urgency of the matter concerned. Decisions shall be taken by a majority of 45 votes, the votes of the Member States being weighted as provided in Article 148 (2) of the Treaty . The chairman shall not vote. 3 . (a) The Commision shall adopt the provisions envisaged if they are in accordance with the opinion of the Committee. (b) If the provisions envisaged are not in accor ­ dance with the opinion of the Committee, or if no opinion is delivered, the Commission shall without delay submit a proposal to the Council with regard to the provisions to be adopted. The Council shall act by a quali ­ fied majority . (c) If, within three months of the proposal being submitted of it, the Council has not acted, the proposed provisions shall be adopted by the Commission. Article 19 A Committee on the Convention (hereinafter referred to as 'the Committee') is hereby esta ­ blished, consisting of representatives of the Mem ­ ber States and presided over by a representative of the Commission. Article 20 Article 22 The Committee shall examine any question relating to the application of this Regulation raised by its chairman either on his own initiative or at the request of the representative of a Member State . Each Member State shall notify the Commission of the provisions which it adopts for the implementa ­ tion of this Regulation. The Commission shall communicate this informa ­ tion to the other Member States . Article 21 Article 23 1 . In accordance with the procedure laid down in paragraphs 2 and 3, the Commitee shall: (a) determine the design of the documents referred to in Articles 10 and 11 , the model of the labels referred to in Article 12 and the marks, seals and stamps referred to in Article VI of the Convention ; (b) lay down uniform conditions for the issue of This Regulation shall enter into force on the day of its publication in the Official Journal of the Euro ­ pean Communities. Articles 1 to 17 shall apply from 1 January 1984. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 3 December 1982 . For the Council The President Ch. CHRISTENSEN 31 . 12. 82 Official Journal of the European Communities No L 384/7 ANNEX A CONVENTION on International trade in endangered species of wild fauna and flora THE CONTRACTING STATES, RECOGNIZING that wild fauna and flora in their many beautiful and varied forms are an irreplaceable part of the natural systems of the earth which must be protected for this and the generations to come ; CONSCIOUS of the ever-growing value of wild fauna and flora from aesthetic, scientific, cultural, recreational and economic points of view; RECOGNIZING that peoples and States are and should be the best protectors of their own wild fauna and flora; RECOGNIZING , in addition, that international cooperation is essential for the protec ­ tion of certain species of wild fauna and flora against over-exploitation through international trade ; CONVINCED of the urgency of taking appropriate measures to this end, HAVE AGREED AS FOLLOWS: Article I Definitions For the purpose of the present Convention, unless the context otherwise requires: (a) 'species ' means any species, sub-species, or geo ­ graphically separate population thereof; (d) 're-export' means export of any specimen that has previously been imported; (e) 'introduction from the sea' means transporta ­ tion into a State of specimens of any species which were taken in the marine environment not under the jurisdiction of any State ; (f) 'scientific authority' means a national scientific authority designated in accordance with Article IX; (g) 'management authority' means a national man ­ agement. authority designated in accordance with Article IX; (h) 'party' means a State for which the present Convention has entered into force. (b) 'specimen means: (i) any animal or plant, whether alive or dead ; (ii) in the case of an animal: for species included in Appendices I and II , any read ­ ily recognizable part or derivative thereof; and for species included in Appendix III , any readily recognizable part or derivative thereof specified in Appendix III in rela ­ tion to the species, and (iii) in the case of a plant: for species included in Appendix I , any readily recognizable part or derivative thereof; and for species included in Appendices II and III , any readily recognizable part or derivative thereof specified in Appendices II and III in relation to the species ; (c) 'trade' means export, re-export, import and introduction from the sea; Article II Fundamental principles 1 . Appendix I shall include all species threat ­ ened with extinction which are or may be affected by trade. Trade in specimens of these species must be subject to particularly strict regulation in order not to endanger further their survival and must only be authorized in exceptional circumstances . No L 384/8 Official Journal of the European Communities 31 . 12 . 82 2 . Appendix II shall include: (d) a management authonty of the State of export is satisfied that an import permit has been granted for the specimen .(a) all species which although not necessarily now threatened with extinction may become so unless trade in specimens of such species is subject to strict regulation in order to avoid utilization incompatible with their survival ; and (b) other species which must be subject to regula ­ tion in order that trade in specimens of certain species referred to in subparagraph (a) of this paragraph may be brought under effective con ­ trol . 3 . Appendix III shall include all species which any party identified as being subject to regulation within its jurisdiction for the purpose of preventing or restricting exploitation, and as needing the cooperation of other parties in the control of trade. 4. The parties shall not allow trade in speci ­ mens of species included in Appendices I , II and III except in accordance with the provisions of the present Convention . Article III Regulation of trade in specimens of species included in Appendix I 3 . The import of any specimen of a species included in Appendix I shall require the prior grant and presentation of an import permit and either an export permit or a re-export certificate. An import permit shall only be granted when the following conditions have been met: (a) a scientific authority of the State of import has advised that the import will be for purposes which are not detrimental to the survival of the species involved; (b) a scientific authority of the State of import is satisfied that the proposed recipient of a living specimen is suitably equipped to house and care for it ; and (c) a management authority of the State of import is satisfied that the specimen is not to be used for primarily commercial purposes . 4. The re-export of any specimen of a species included in Appendix I shall require the prior grant and presentation of a re-export certificate . A re-export certificate shall only be granted when the following conditions have been met: (a) a management authority of the State of re ­ export is satisfied that the specimen was imported into that State in accordance with the provisions of the present Convention; (b) a management authority of the State of re ­ export is satisfied that any living specimen will be so prepared and shipped as to minimize the risk of injury, damage to health or cruel treat ­ ment; and (c) a management authority of the State of re ­ export is satisfied that an import permit has been granted for any living specimen. 5 . The introduction from the sea of any speci ­ men of a species included in Appendix I shall require the prior grant of a certificate from a management authority of the State of introduction . A certificate shall only be granted when the follow ­ ing conditions have been met: (a) a scientific authority of the State of introduc ­ tion advises that the introduction will not be detrimental to the survival of the species involved; 1 . All trade in specimens of species included in Appendix I shall be in accordance with the provi ­ sions of this Article . 2 . The export of any specimen of a species included in Appendix I shall require the prior grant and presentation of an export permit. An export permit shall only be granted when the following conditions have been met: (a) a scientific authority of the State of export has advised that such export will not be detrimental to the survival of that species ; (b) a management authority of the State of export is satisfied that the specimen was not obtained in contravention of the laws of that State for the protection of fauna and flora; (c) a management authority of the State of export is satisfied that any living specimen will be so prepared and shipped as to minimize the risk of injury, damage to health or cruel treatment ; and 31 . 12 . 82 Official Journal of the European Communities No L 384/9 4. The import of any specimen of a species included in Appendix II shall require the prior presentation of either an export permit or a re ­ export certificate . (b) a management authority of the State of intro ­ duction is satisfied that the proposed recipient of a living specimen in suitably equipped to house and care for it; and (c) a management authority of the State of intro ­ duction is satisfied that the specimen is not to be used for primarily commercial purposes . Article IV 5 . The re-export of any specimen of a species included in Appendix II shall require the prior grant and presentation of a re-export certificate . A re-export certificate shall only be granted when the following conditions have been met: (a) a management authority of the State of re ­ export is satisfied that the specimen was imported into that State in accordance with the provisions of the present Convention ; and (b) a management authority of the State of re ­ export is satisfied that any living specimen will be so prepared and shipped as to minimize the risk of injury, damage to health or cruel treat ­ ment . Regulation of trade in specimens of species included in Appendix II 1 . All trade in specimens of species included in Appendix II shall be in accordance with the provi ­ sions of this Article. 2 . The export of any specimen of a species included in Appendix II shall require the prior grant and presentation of an export permit. An export permit shall only be granted when the following conditions have been met: (a) a scientific authority of the State of export has advised that such export will not be detrimental to the survival of that species ; (b) a management authority of the State of export is satisfied that the specimen was not obtained in contravention of the laws of that State for the protection of fauna and flora ; and (c) a management authority of the State of export is satisfied that any living specimen will be so prepared and shipped as to minimize the risk of injury, damage to health or cruel treatment . 6. The introduction from the sea of any speci ­ men of a species included in Appendix II shall require the prior grant of a certificate from a management authority of the State of introduction . A certificate shall only be granted when the follow ­ ing conditions have been met: (a) a scientific authority of the State of introduc ­ tion advises that the introduction will not be detrimental to the survival of the species involved ; and (b) a management authority of the State of intro ­ duction is satisfied that any living specimen will be so handled as to minimize the risk of injury, damage to health or cruel treatment. 7 . Certificates referred to in paragraph 6 of this Article may be granted on the advice of a scientific authority, in consultation with other national sci ­ entific authorities or, when appropriate, interna ­ tional scientific authorities, in respect of periods not exceeding one year for total numbers of speci ­ mens to be introduced in such period. Article V 3 . A scientific authority in each party shall monitor both the export permits granted by that State for specimens of species included in Appendix II and the actual exports of such speci ­ mens. Whenever a scientific authority determines that the export of specimens of any such species should be limited in order to maintain that species throughout its range at a level consistent with its role in the ecosystems in which it occurs and well above the level at which that species might become eligible for inclusion in Appendix I, the scientific authority shall advise the appropriate management authority of suitable measures to be taken to limit the grant of export permits for specimens of that species. Regulation of trade in specimens of species included in Appendix III 1 . All trade in specimens of species included in Appendix III shall be in accordance with the provisions of this Article . No L 384/ 10 Official Journal of the European Communities 31 . 12 . 82 2 . The export of any specimen of a species included in Appendix III from any State which has included that species in Appendix III shall require the prior grant and presentation of an export permit. An export permit shall only be granted when the following conditions have been met: (a) a management authority of the State of export is satisfied that the specimen was not obtained in contravention of the laws of that State for the protection of fauna and flora; and (b) a management authority of the State of export is satisfied that any living specimen will be so prepared and shipped as to minimize the risk of injury, damage to health or cruel treatment. as copies only and no such copy may be used in place of the original , except to the extent endorsed thereon. 5 . A separate permit or certificate shall be required for each consignment of specimens. 6. A management authority of the State of import of any specimen shall cancel and retain the export permit or re-export certificate and any cor ­ responding import permit presented in respect of the import of that specimen. 7 . Where appropriate and feasible a manage ­ ment authority may affix a mark upon any speci ­ men to assist in identifying the specimen. For these purposes 'mark' means any indelible imprint, lead seal or other suitable means of identifying a speci ­ men, designed in such a way as to render its imitation by unauthorized persons as difficult as possible. 3 . The import of any specimen of a species included in Appendix III shall require, except in circumstances to which paragraph 4 of this Article applies, the prior presentation of a certificate of origin and, where the import is from a State which has included that species in Appendix III, an export permit. Article VII 4. In the case of re-export, a certificate granted by the management authority of the State of re ­ export that the specimen was processed in that State or is being re-exported shall be accepted by the State of import as evidence that the provisions of the present Convention have been complied with in respect of the specimen concerned. Article VI Permits and certificates 1 . Permits and certificates granted under the provisions of Articles III, IV and V shall be in accordance with the provisions of this Article . Exemptions and other special provisions relating to trade 1 . The provisions of Articles III, IV and V shall not apply to the transit or transhipment of specimens through or in the territory of a party while the specimens remain in customs control . 2 . Where a management authority of the State of export or re-export is satisfied that a specimen was acquired before the provisions of the present Convention applied to that specimen, the . provi ­ sions of Articles III, IV and V shall not apply to that specimen where the management authority issues a certificate to that effect. 3 . The provisions of Articles III, IV and V shall not apply to specimens that are personal or household effects . This exemption shall not apply where: (a) in the case of specimens of a species included in Appendix I, they were acquired by the owner outside his State of usual residence, and are being imported into that State; or (b) in the case of specimens of species included in Appendix II: (i) they were acquired by the owner outside his State of usual residence and in a State where removal from the wild occurred, 2. An export permit shall contain the informa ­ tion specified in the model set forth in Appendix IV, and may only be used for export within a period of ax months from the date on which it was granted. 3 . Each permit or certificate shall contain the title of the present Convention, the name and any identifying stamp of the management authority granting it and a control number assigned by the management authority . 4. Any copies of a permit or certificate issued by a management authority shall be clearly marked 31 . 12 . 82 Official Journal of the European Communities No L 384/11 (c) the management authority is satisfied that any living specimen will be so transported and cared for as to minimize the risk of injury, damage to health or cruel treatment . (11) they are being imported into the owner's State of usual residence, and (iii) the State where removal from the wild occurred requires the prior grant of export permits before any export of such speci ­ mens, unless a management authority is satisfied that the specimens were acquired before the provisions of the present Convention applied to such specimens. 4. Specimens of an animal species included in Appendix I bred in captivity for commercial pur ­ poses, or of a plant species included in Appendix I artificially propagated for commercial purposes, shall be deemed to be specimens of species included in Appendix II . Article VIII Measures to be taken by the parties 1 . The parties shall take appropriate measures to enforce the provisions of the present Convention and to prohibit trade in specimens in violation thereof. These shall include measures: (a) to penalize trade in, or possession of, such specimens, or both; and (b) to provide for the confiscation or return to the State of export of such specimens. 2 . In addition to the measures taken under paragraph 1 of this Article, a party may, when it deems it necessary, provide for any method of internal reimbursement for expenses incurred as a result of the confiscation of a specimen traded in violation of the measures taken in the application of the provisions of the present Convention . 5 . Where a management authority of the State of export is satisfied that any specimen of an animal species was bred in captivity or any speci ­ men of a plant species was artificially propagated, or is a part of such an animal or plant or was derived therefrom, a certificate by the management authority to that effect shall be accepted in lieu of any of the permits or certificates required under the provisions of Article III, IV or V. 3 . As far as possible, the parties shall ensurethat specimens shall pass through any formalities required for trade with a minimum of delay. To facilitate such passage, a party may designate ports of exit and ports of entry at which specimens must be presented for clearance. The parties shall ensure further that all living specimens, during any period of transit, holding or shipment, are properly cared for so as to minimize the risk of injury, damage to health or cruel treatment. 6 . The provisions of Articles III, IV and V shall not apply to the non-commercial loan, dona ­ tion or exchange between scientists or scientific institutions registered by a management authority of their State, of herbarium specimens, other pre ­ served, dried or embedded museum specimens, and live plant material which carry a label issued or approved by a management authority . 7 . A management authority of any State may waive the requirements of Articles III, IV and V and allow the movement without permits or certifi ­ cates of specimens which form part of a travelling zoo, circus, menagerie, plant exhibition or other travelling exhibition provided that: 4 . Where a living specimen is confiscated as a result of measures referred to in paragraph 1 of this Article: (a) the specimen shall be entrusted to a manage ­ ment authority of the State of confiscation ; (b) the management authority shall, after consulta ­ tion with the State of export, return the speci ­ men to that State at the expense of that State, or to a rescue centre or such other place as the management authority deems appropriate and consistent with the purposes of the present Convention ; and (c) the management authority may obtain the advice of a scientific authority, or may, when ­ ever it considers it desirable, consult the secre ­ (a) the exporter or importer registers full details of such specimens with that management author ­ ity ; (b) the specimens are in either of the categories specified in paragraph 2 or 5 of this Article ; and No L 384/12 Official Journal of the European Communities 31 . 12 . 82 and address of the management authority autho ­ rized to communicate with other parties and with the secretariat. 3 . Any changes in the designations or authori ­ zations under the provisions of this Article shall be communicated by the party concerned to the secre ­ tariat for transmission to all other parties . 4. Any management authority referred to in paragraph 2 of this Article shall, if so requested by the secretariat of the management authority of another party, communicate to it impression of stamps, seals or other devices used to authenticate permits or certificates . Article X tariat in order to facilitate the decision under subparagraph (b) of this paragraph, including the choice of a rescue centre or other place. 5 . A rescue centre as referred to in paragraph 4 of this Article means an institution designated by a management authority to look after the welfare of living specimens, particularly those that have been confiscated. 6 . Each party shall maintain records of trade in specimens of species included in Appendices I, II and III which shall coven (a) the names and addresses of exporters and importers ; and (b) the number and type of permits and certificates granted ; the States with which such trade occurred ; the numbers or quantities and types of specimens, names of species as included in Appendices I, II and III and, where applicable, the size and sex of the specimens in question. 7 . Each party shall prepare periodic reports on its implementation of the present Convention and shall transmit to the secretariat: (a) an annual report containing a summary of the information specified in paragraph 6 (b) of this Article; and (b) a biennial report on legislative, regulatory and administrative measures taken to enforce the provisions of the present Convention. 8 . The information referred to in paragraph 7 of this Article shall be available to the public where this is not inconsistent with the law of the party concerned. Trade with States not party to the Convention Where export or re-export is to, or import is from, a State not a party to the present Convention, comparable documentation issued by the compe ­ tent authorities in that State which substantially conforms with the requirements of the present Convention for permits and certificates may be accepted in lieu thereof by any party. Article XI Conference of the parties 1 . The secretariat shall call a meeting of the conference of the parties not later than two years after the entry into force of the present Conven ­ tion. 2 . Thereafter the secretariat shall convene regu ­ lar meetings at least once every two years, unless the conference decides otherwise, and extraordi ­ nary meetings at any time on the written request of at least one-third of the parties. 3 . At meetings, whether regular or extraordi ­ nary, the parties shall review the implementation of the present Convention and may : (a) make such provision as may be necessary to enable the secretariat to carry out its duties and adopt financial provisions (*); Article IX Management and scientific authorities 1 . Each party shall designate for the purpose of the present Convention: (a) one or more management authorities competent to grant permits or certificates on behalf of that party ; and (b) one or more scientific authorities . 2 . A State depositing an instrument of ratifica ­ tion, acceptance, approval or accession shall at that time inform the depositary government of the name (') The text in italics has not yet entered into force nor has it been ratified by the Member States . 31 . 12 . 82 Official Journal of the European Communities No L 384/ 13 international or national agencies and bodies tech ­ nically qualified in protection, conservation and management of wild fauna and flora. (b) consider and adopt amendements to Appendices I and II in accordance with Article XV; (c) review the progress made towards the restora ­ tion and conservation of the species included in Appendices I, II and III ; (d) receive and consider any reports presented by the secretariat or by any party; and (e) where appropriate, make recommendations for improving the effectiveness of the present Con ­ vention. 4. At each regular meeting, the parties may determine the time and venue of the next regular meeting to be held in accordance with the provi ­ sions of paragraph 2 of this Article . 5 . At any meeting, the parties may determine and adopt rules of procedure for the meeting. 6 . The United Nations, its specialized agencies and the International Atomic Energy Agency, as well as any State not party to the present Conven ­ tion, may be represented at meetings of the confer ­ ence by observers, who shall have the right to participate but not to vote . 7 . Any body or agency technically qualified in protection, conservation or management of wild fauna and flora, in the following categories, which has informed the secretariat of its desire to be represented at meetings of the conference by obser ­ vers, shall be admitted unless at least one-third of the parties present object: (a) international agencies or bodies, either govern ­ mental or non-governmental, and national gov ­ ernmental agencies and bodies ; and (b) national non-governmental agencies or bodies which have been approved for this purpose by the State in which they are located. Once admitted, these observers shall have the right to participate but not to vote. 2 . The functions of the secretariat shall be: (a) to arrange for and service meetings of the parties ; (b) to perform the functions entrusted to it under the provisions of Articles XV and XVI of the present Convention ; (c) to undertake scientific and technical studies in accordance with programmes authorized by the conference of the parties as will contribute to the implementation of the present Convention, including studies concerning standards for appropriate preparation and shipment of living specimens and the means of identifying speci ­ mens ; (d) to study the reports of parties and to request from parties such further information with res ­ pect thereto as it deems necessary to ensure implementation of the present Convention; (e) to invite the attention of the parties to any matter pertaining to the aims of the present Convention; (f) to publish periodically and distribute to the parties current editions of Appendices I, II and III together with any information which will facilitate identification of specimens of species included in those Appendices; (g) to prepare annual reports to the parties on its work and on the implementation of the present Convention and such other reports as meetings of the parties may request; (h) to make recommendations for the implementa ­ tion of the aims and provisions of the present Convention, including the exchange of infor ­ mation, of a scientific or technical nature; (i) to perform any other function as may be entrusted to it by the parties . Article XIII International measures Article XII The secretariat 1 . Upon entry into force of the present Con ­ vention, a secretariat shall be provided by the Executive Director of the United Nations Environ ­ ment Programme. To the extent and in the manner he considers appropriate, he may be assisted by suitable inter-governmental or non-governmental 1 . When the secretariat in the light of informa ­ tion received is satisfied that any species included in Appendices I or II is being affected adversely by trade in specimens of that species, or that the provisions of the present Convention are not being No L 384/14 Official Journal of the European Communities 31 . 12. 82 effectively implemented, it shall communicate such information to the authorized management author ­ ity of the party or parties concerned. 2 . When any party receives a communication as indicated in paragraph 1 of this Article, it shall, as soon as possible, inform the secretariat of any relevant facts in so far as its laws permit and, where appropriate, propose remedial action. Where the party considers that an inquiry is desirable, such inquiry may be carried out by one or more persons expressly authorized by the party . 3 . The information provided by the party or resulting from any inquiry as specified in paragraph 2 of this Article shall be reviewed by the next conference of the parties which may make whatever recommendations it deems appropriate . taining a common external customs control and removing customs control between the parties thereto in so far as they relate to trade among the States members of that union agreement. 4. A State party to the present Convention, which is also a party to any other treaty, conven ­ tion or international agreement which is in force at the time of the coming into force of the present Convention and under the provisions of which protection is afforded to marine species included in Appendix II , shall be relieved of the obligation imposed on it under the provisions of the present Convention with respect to trade in specimens of species included in Appendix II that are taken by ships registered in that State and in accordance with the provisions of such other treaty, convention or international agreement. 5 . Notwithstanding the provisions of Articles III, IV and V, any export of a specimen taken in accordance with paragraph 4 of this Article shall only require a certificate from a management authority of the State of introduction to the effect that the specimen was taken in accordance with the provisions of the other treaty, convention or inter ­ national agreement in question. 6 . Nothing in the present Convention shall prejudice the codification and development of the law of the sea by the United Nations Conference on the Law of the Sea convened pursuant to resolution 2750 C (XXV) of the General Assembly of the United Nations nor the present or future claims and legal views of any State concerning the law of the sea and the nature and extent of coastal and flag State jurisdiction. Article XIV Effect on domestic legislation and international Conventions 1 . The provisions of the present Convention shall in no way affect the right of parties to adopt: (a) stricter domestic measures regarding the condi ­ tions for trade, taking possession or transport of specimens of species included in Appendices I, II and III , or the complete prohibition thereof; or (b) domestic measures restricting or prohibiting trade, taking possession, or transport of species not included in Appendices I , II or III . 2 . The provisions of the present Convention shall in no way affect the provisions of any domes ­ tic measures or the obligations of parties deriving from any treaty, convention, or international agree ­ ment relating to other aspects of trade, taking possession, or transport of specimens which is in force or subsequently may enter into force for any party including any measure pertaining to the cus ­ toms, public health, veterinary or plant quarantine fields . Article XV Amendments to Appendices I and II 1 . The following provisions shall apply in rela ­ tion to amendments to Appendices I and II at meetings of the conference of the parties: (a) Any party may propose an amendment to Appendix I or II for consideration at the next meeting. The text of the proposed amendments shall be communicated to the secretariat at least 150 days before the meeting. The secretariat shall consult the other parties and interested bodies on the amendment in accordance with the provisions of paragraph 2 (b) and (c) of this Article and shall communicate the response 3 . The provisions of the present Convention shall in no way affect the provisions of, or the obligations deriving from, any treaty, convention or international agreement concluded or which may be concluded between States creating a union or regional trade agreement establishing or main ­ 31 . 12 . 82 Official Journal of the European Communities No L 384/ 15 to all parties not later than 30 days before the meeting. (b) Amendments shall be adopted by a two-thirds majority of parties present and voting. For these purposes 'parties present and voting' means parties present and casting an affirma ­ tive or negative vote . Parties abstaining from voting shall not be counted among the two ­ thirds required for adopting an amendment . (c) Amendments adopted at a meeting shall enter into force 90 days after that meeting for all parties except those which make a reservation in accordance with paragraph 3 of this Article . (f) If no objection to the proposed amendment is received by the secretariat within 30 days of the date the replies and recommendations were communicated under the provisions of subpara ­ graph (e) of this paragraph, the amendment shall enter into force 90 days later for all parties except those which make a reservation in accordance with paragraph 3 of this Article . (g) If an objection by any party is received by the secretariat, the proposed amendment shall be submitted to a postal vote in accordance with the provisions of subparagraphs (h), (i) and (j) of this paragraph. (h) The secretariat shall notify the parties that notification of objection has been received. (i) Unless the secretariat receives the votes for, against or in abstention from at least one-half of the parties within 60 days of the date of notification under subparagraph (h) of this paragraph, the proposed amendment shall be referred to the next meeting of the conference for further consideration. (j) Provided that votes are received from one-half of the parties, the amendment shall be adopted by a two-thirds majority of parties casting an affirmative or negative vote . (k) The secretariat shall notify all parties of the result of the vote. (1) If the proposed amendment is adopted it shall enter into force 90 days after the date of the notification by the secretariat of its acceptance for all parties except those which make a reser ­ vation in accordance with paragraph 3 of this Article . 3 . During the period of 90 days provided for in paragraph 1 (c) or 2 (1) of this Article, any party may, by notification in writing to the depositary government, make a reservation with respect to the amendment. Until such reservation is withdrawn, the party shall be treated as a State not party to the present Convention with respect to trade in species concerned . 2 . The following provisions shall apply in rela ­ tion to amendments to Appendices I and II bet ­ ween meetings of the conference of the parties: (a) Any party may propose an amendment to Appendix I or II for consideration between meetings by the postal procedures set forth in this paragraph. (b) For marine species, the secretariat shall, upon receiving the text of the proposed amendment, immediately communicate it to the parties . It shall also consult inter-governmental bodies having a function in relation to those species especially with a view to obtaining scientific data these bodies may be able to provide and to ensuring coordination with any conservation measures enforced by such bodies. The secreta ­ riat shall communicate the views expressed and date provided by these bodies and its own findings and recommendations to the parties as soon as possible . (c) For species other than marine species, the sec ­ retariat shall, upon receiving the text of the proposed amendment, immediately communi ­ cate it to the parties and, as soon as possible thereafter, its own recommendations. (d) Any party may, within 60 days of the date on which the secretariat communicated its recom ­ mendations to the parties, under subparagraph (b) or (c) of this paragraph, transmit to the secretariat any comments on the proposed amendment together with any relevant scientific data and information. Article XVI Appendix III and amendments thereto 1 . Any party may at any time submit to the secretariat a list of species which it identifies as being subject to regulation within its jurisdiction for the purpose mentioned in Article II (3). Appendix III shall include the names of the parties (e) The secretariat shall communicate the replies received together with its own recommenda ­ tions to the parties as soon as possible . No L 384/16 Official Journal of the European Communities 31 . 12 . 82 submitting the species for inclusion therein, the scientific names of the species so submitted, and any parts or derivatives of the animals or plants concerned that are specified in relation to the species for the purposes of Article I (b). voting' means parties present and casting an affir ­ mative or negative vote. Parties abstaining from voting shall not be counted among the two-thirds required for adopting an amendment. 2 . The text of any proposed amendment shall be communicated by the secretariat to all parties at least 90 days before the meeting.2 . Each list submitted under the provisions ofparagraph 1 of this Article shall be communicated to the parties by the secretariat as soon as possible after receiving it . The list shall take effect as part of Appendix III 90 days after the date of such communication . At any time after the communica ­ tion of such list, any party may by notification in writing to the depositary government enter a reser ­ vation with respect to any species or any parts or derivatives, and until such reservation is with ­ drawn, the State shall be treated as a State not party to the present Convention with respect to trade in the species or part or derivative concerned . 3 . An amendment shall enter into force for the parties which have accepted it 60 days after two ­ thirds of the parties have deposited an instrument of acceptance of the amendment with the deposi ­ tary government. Thereafter, the amendment shall enter into force for any other party 60 days after that party deposits its instrument of acceptance of the amendment. Article XVIII Resolution of disputes 3 . A party which has submitted a species for inclusion in Appendix III may withdraw it at any time by notification to the secretariat which shall communicate the withdrawal to all parties. The withdrawal shall take effect 30 days after the date of such communication. 1 . Any dispute which may arise between two or more parties, with respect to the interpretation or application of the provisions of the present Con ­ vention, shall be subject to negotiation between the parties involved in the dispute . 2 . If the dispute cannot be resolved in accor ­ dance with paragraph 1 of this Article, the parties may, by mutual consent, submit the dispute to arbitration, in particular that of the Permanent Court of Arbitration at The Hague and the parties submitting the dispute shall be bound by the arbi ­ tral decision. 4. Any party submitting a list under the provi ­ sions of paragraph 1 of this Article shall submit to the secretariat a copy of all domestic laws and regulations applicable to the protection of such species, together with any interpretations which the party may deem appropriate or the secretariat may request . TTie party shall, for as long as the species in question is included in Appendix III, submit any amendment of such laws and regulations or any new interpretations as they are adopted. Article XIX Signature The present Convention shall be open for signature at Washington until 30 April 1973 and thereafter at Berne until 31 December 1974. Article XVII Amendment to the Convention Article XX Ratification, acceptance, approval1 . An extraordinary meeting of the conference of the parties shall be convened by the secretariat on the written request of at least one-third of the parties to consider Mid adopt amendments to the present Convention. Such amendments shall be adopted by a two-thirds majority of parties present and voting. For these purposes 'parties present and The present Convention shall be subject to ratifica ­ tion, acceptance or approval . Instruments of ratifi ­ cation, acceptance or approval shall be deposited with the Government of the Swiss Confederation which shall be the depositary government. 31 . 12. 82 Official Journal of the European Communities No L 384/17 Article XXI Accession 3 . Until a party withdraws its reservation entered under the provisions of this Article, it shall be treated as a State not a party to the present Convention with respect to trade in the particular species or parts or derivatives specified in such reservation. The present Convention shall be open indefinitely for accession. Instruments of accession shall be deposited with the depositary government. Article XXIV Denunciation Article XXII Entry into force Any party may denounce the present Convention by written notification to the depositary govern ­ ment at any time. The denunciation shall take effect 12 months after the depositary government has received the notification. 1 . The present Convention shall enter into force 90 days after the date of deposit of the 10th instrument of ratification, acceptance, appro ­ val or accession, with the depositary government. 2. For each State which ratifies, accepts or approves the present Convention or accedes thereto after the deposit of the 10th instrument of ratifica ­ tion, acceptance, approval or accession, the present Convention shall enter into force 90 days after the deposit by such State of its instrument of ratifica ­ tion, acceptance, approval or accession. Article XXV Depositary Article XXIII Reservations 1 . The original of the present Convention, in the Chinese, English, French, Russian and Spanish languages, each version being equally authentic, shall be deposited with the depositary government, which shall transmit certified copies thereof to all States that have signed it or deposited instruments of accession to it . 2. The depositary government shall inform all signatory and acceding States and the secretariat of signatures, deposit of instruments of ratification, acceptance, approval or accession, entry into force of the present Convention, amendments thereto, entry and withdrawal of reservations and notifica ­ tions of denunciation . 3 . As soon as the present Convention enters into force, a certified copy thereof shall be trans ­ mitted by the depositary government to the Secre ­ tariat of the United Nations for registration and publication in accordance with Article 102 of the Charter of the United Nations. 1 . The provisions of the present Convention shall not be subject to general reservations . Specific reservations may be entered in accordance with the provisions of this Article and Articles XV and XVI. 2. Any State may, on depositing its instrument of ratification, acceptance, approval or accession, enter a specific reservation with regard to: (a) any species included in Appendix I, II or III ; or (b) any parts or derivatives specified in relation to a species concluded in Appendix III . In witness whereof, the undersigned Plenipotentiaries, being duly authonzed to that effect, have signed the present Convention. Done at Washington this third day of March, one thousand nine hundred and seventy-three. No L 384/18 Official Journal of the European Communities 31 . 12 . 82 APPENDICES I AND IIQ) (2) Interpretation 1 . Species included in these appendices are referred to: (a) by the name of the species; or (b) as being all of the species included in a higher taxon or designated part thereof. 2 . The abbreviation 'spp.' is used to denote all species of a higher taxon. 3 . Other references to taxa higher than species are for the purposes of information or classification only. 4 . The abbreviation 'p.e.' is used to denote species which are possibly extinct. 5 . An asterisk (*) placed against the name of a species or higher taxon indicates that one or more geographically separate populations, sub-species or species, of that species or taxon, are included in Appendix I and that these populations, sub-species or species are excluded from Appendix II. 6 . Two asterisks (**) placed against the name of a species or higher taxon indicate that one or more geographically separate populations, sub-species or species of that species or taxon are included in Appendix II and that these populations, sub-species or species are excluded from Appendix I. 7 . The symbol ' + ' followed by a number placed against the name of a species or higher taxon denotes that only designated geographically separate populations, sub-species or species of that species or taxon are included in the Appendix concerned, as follows: + 201 Population of South America. + 202 Population of Bhutan, India, Nepal and Pakistan . + 203 Italian population . +204 All North American sub-species . + 205 Asian population . + 206 Indian population . +207 Australian population. + 208 Himalyan population . + 209 All New Zealand species. + 210 Population of Chile. + 211 All species of the family in the Americas . + 212 Australian population . 8 . The symbol *  ' followed by a number placed against the name of a species or higher taxon denotes that designated geographically separate populations, sub-species, species, groups of species or families of that species or taxon are excluded from the Appendix concerned, as follows: - 101 Population of Bhutan, India, Nepal and Pakistan.  102 Panthera tigris altaica ( ¢= amurensis).  103 Australian population .  104 Cathartidae.  105 Population of North America, except Greenland.  106 Population of the United States of America. (') The entries (C 1 ) and (C 2) after the name of a species or a higher taxon show that one or more sub-species or species, of that species or taxon, appear in Part 1 or 2 of Annex C to the Regulation. (2) The translations of the Latin names are given as a guide only . 31 . 12 . 82 Official Journal of the European Communities No L 384/ 19  107 Melopsittacus undulatus, Nymphicus hollandicus and Psittacula krameri.  108 Population of Papua New Guinea.  109 Population of Chile.  110 All species which are not succulent . 9 . The symbol '&gt;' followed by a number placed against the name of a species of higher taxon designates parts or derivatives which are specified in relation thereto for the purposes of the Convention as follows: &gt; 1 designates roots. &gt; 2 designates timber. &gt; 3 designates trunks. Appendix I Appendix II FAUNA ANIMALS MAMMALIA MAMMALS MONOTREMATA MonotrÃ ¨mes Tachyglossidae Echidnas or spiny ant-eaters Zaglossus spp. (C 2) All long-nosed echidnas (New Guinea echidnas), including egg-laying ant-eaters or long-snouted echidnas MARSUPIAUA Marsupials Macropodidae Wallabies and kangaroos Bettongia spp. All rat-kangaroos or bettongs Caloprymnus campestris p.e . Desert rat-kangaroo or plains rat-kangaroo or bluff-nosed rat-kangaroo Dendrolagus bennettianus (C 2) Bennett's tree kangaroo or dusty tree kangaroo or tcharibbeena Dendrolagus lumholtzi (C 2) Lumholtz's tree kangaroo or boongary Dendrolagus inustus (C 2) Grizzled grey tree kangaroo Dendrolagus ursinus (C 2) Black tree kangaroo Lagorchestes hirsutus Western hare-wallaby or wurrup or ormala Lagostrophus fasciatus Banded hare-wallaby or munning Onychogalea frenata Bridle nail-tailed wallaby or merrin or bridled wallaby Onychogalea lunata Crescent nail-tailed wallaby or wurrung Phalanger maculatusPhalangeridae Phalangers and cuscuses Spotted cuscus or spotted phalanger Phalanger orientalis Grey cuscus Burramys parvusBurramyidae Pygmy possums Mountain pygmy possum or burramys or Broom's pigmy possum No L 384/20 Official Journal of the European Communities 31 . 12 . 82 Appendix I Appendix II Vombatidae Wombats Lasiorhinus krefftii Queensland hairy-nosed wombat Peramelidae Bandicoots Chaeropus ecaudatus p.e . Pig-footed bandicot Macrotis lagotis Rabbit bandicoot or bilby or dalgite or rab ­ bit-eared bandicoot Macrotis leucura White-tailed rabbit bandicoot or lesser rab ­ bit-eared) bandicoot or yallara or lesser bilby Perameles bougainville (Western) barred bandicoot or (little) marl Dasyuridae Marsupial mice Sminthopsis longicaudata Long-tailed dunnart or long-tailed marsupial ­ mouse or long-tailed sminthopsis Sminthopsis psammophila Sandhill dunnart or sandhill sminthopsis or large desert marsupial-mouse Thylacinidae Thylacines Thylacinus cynocephalus p.e . Tasmanian wolf or Thylacine or Tasmanian tiger INSECTIVORA Insectivores Erinaceidae Hedgehogs and gymnures Erinaceus frontalis Cape hedgehog or southern African hedgehog PRIMATES PRIMATES spp . C) (C 2) Primates All primates Lemuridae Lemurs Allocebus spp. All hairy-eared dwarf lemurs Cheirogaleus spp. All fat-tailed dwarf lemurs Hapalemur spp. All gentle lemurs Lemur spp. All lemurs Lepilemur spp. All sportive and weasel lemurs Microcebus spp. All mouse lemurs Phaner spp. All fork-marked mouse lemurs Indriidae Indris , sifakas and avahis Avahi spp. All avahis or woolly indris or woolly lemurs avahis Indri spp. All indris Propithecus spp. All sifakas DaubentoniidÃ ¦ Aye-ayes Daubentonia madagascariensis Aye-aye CallithricidÃ ¦ Tamarins and marmosets Callimico goeldii Goeldi's marmoset or Goeldi's tamarin Callithrix aurita White-eared marmoset Callithrix flaviceps Buff-headed marmoset 31 . 12 . 82 Official Journal of the European Communities No L 384/2 Appendix I Appendix II Callithricidae Leontopithecus (= Leontideus) spp. Golden (lion) tamarins or golden marmosets or maned tamarins Saguinus bicolor Pied or bare-faced tamarin Saguinus leucopus White-footed tamarin Saguinus oedipus (geoffroyi) Cotton-headed tamarin or cotton-top marmo ­ set or pinche marmoset or Liszt monkey or cotton-top tamarin (Geoffroy tamarin included) Cebidae Alouatta palliata (villosa) New world monkeys Mantled howler and Guatemalan howler AAteles geoffroyi frontatus Black-browed spider monkey AAteles geoffroyi panamensis Red (bellied) spider monkey or Panama spider monkey Brachyteles arachnoides Woolly spider monkey Cacajao spp. All uakaris Chiropotes albinasus White-nosed saki Saimiri oerstedii Red-backed squirrel monkey American squirrel monkey or Central Cercopithecidae Old world monkeys Cercocebus galeritus galeritus Tana river mangabey (monkey) Cercopithecus diana (Roloway) Diana monkey (Roloway monkey included) Colobus badius kirkii Kirk's or Zanzibar red colobus Colobus badius rufomitratus Tana river red colobus Macaca silenus Lion-tailed macaque or wanderoo Nasalis larvatus Proboscis monkey Papio (= Mandrillus) leucophaens Drill Papio (= Mandrillus) sphinx Mandrill Presbytis entellus Entellus, true, hanuman or common langur Presbytis geei Golden langur Presbytis pileatus Capped langur or capped monkey or bon neted langur Presbytis potenziani Mentawai leaf monkey or long-tailed langur Pygathrix nemaeus Douc langur Simias concolor Mentawi Islands snub-nosed or pig-tailed langur or Pagi Island langur No L 384/22 Official Journal of the European Communities 31 . 12 . 82 Appendix I Appendix II Hylobatidae Gibbons Hylobates spp. All gibbons Symphalangus syndactylus Siamang Pongidae spp.Pongidae Great apes All great apes (gorilla , orang-utan and chim ­ panzees) EDENTATA Ã dentatÃ ©s (C 1 )Myrmecophagidae Ant-eaters Myrmecophaga tridactyla Giant ant-eater Tamandua tetradactyla chapadensis (C 1 ) Mato grosso tamandua or Mato grosso collared ant-eater Bradypus boliviensis Bolivian three-toed sloth Bradypodidae Sloths Dasypodidae Armadillos Priodontes giganteus (= maximus) Giant armadillo PHOLIDOTA Pangolins or scaly ant-eaters Manidae Pangolins (CI) (C 1 ) (C 1 ) Manis crassicaudata Indian pangolin Manis javanica Malayan pangolin Manis pentadactyla Chinese pangolin Manis temmincki South-African or Cape pangolin or scaly ant ­ eater LAGOMORPHA Lagomorphs (double-toothed rodents) Caprolagus hispidus Assam rabbit or hispid hare Leporidae Rabbits and hares Nesolagus netscheri Sumatra (short-eared) rabbit Romerolagus diazi Volcano rabbit RODENTIA Rodents Sciuridae Cynomys mexicanus Squirrels and marmots Mexican prairie dog or Mexican prairie mar ­ mot Lariscus hosei Four-striped ground squirrel Ratufa spp. (C 1 ) All giant squirrels Heteromyidae Dipodomys phillipsii phillipsii Phillips's kangaroo ratPocket mice and kangaroo mice Muridae Rats and mice Leporillus conditor Stick-nest rat or house-building rat Notomys spp. All Australian hopping mice Pseudomys fumeus Smokey (false) mouse 31 . 12 . 82 Official Journal of the European Communities No L 384/23 Appendix I Appendix II Muridae Pseudomys praeconis Shark Bay (false) mouse Pseudomys shortridgei Shortridge's (false) mouse or blunt-faced rat or Shortridge's native mouse Xeromys myoides False water-rat Zyzomys pedunculatus Central thick-tailed rat or Macdonnell Range rock-rat Chinchilla spp. + 201 All chinchillas Chinchillidae Chincillas CETACEA (C 1 )CETACEA spp. ( ¢) All whales, dolphins and porpoisesCetaceans (whales, dolphins and porpoises) Platanistidae River dolphins Lipotes vexillifer White flag dolphin or white fin dolphin or Chinese river dolphin or Baiji or Chinese lake dolphin Platanista spp. Susus or Ganges and Indus river dolphins Physeteridae Physeter catodon (= macrocephalus) Sperm whale or spermacet whale or cachalot or pot whale Delphinidae Dolphins Sotalia spp. All South American river dolphins Sousa spp. All humpbacked dolphins Phocaenidae Neophocaena phocaenoides (Indian) finless porpoise or finless black por ­ poise or black finless porpoise Phocoena sinus Cochito or vaguita or Gulf of California harbour porpoise Eschrichtius robustus (glaucus)Eschrichtidae Grey whales Balaenopteridae Rorquals Grey whale or gray whale or California gray or devil fish or hard head or mussel digger or gray back or rip sack Balaenoptera borealis Sea whale or Rudophi's rorqual or pollack whale or coalfish whale Balaenoptera musculus Blue whale or Sibbald's rorqual or sulphur bottom Balaenoptera physalus (True) fin whale or (common) finback or common rorqual or finner or herring whale or razorback or fin-backed whale Megaptera novaeangliae Humpback (whale) or humpbacked whale or hump whale or bunch or hunchbacked whale Balaena mysticetusBalaenidae Right whales Bowhead whale or Greenland right whale Eubalaena spp. All right whales CARNIVORA Carnivores Canidae 0 Dogs, wolves and foxes Canis lupus (**) + 202 Grey wolf or wolf or gray wolf or common wolf or timber wolf Canis lupus (*) Grey wolf (C 2) (C 2)Chrysocyon brachyurus Maned wolf No L 384/24 Official Journal of the European Communities 31 . 12 . 82 Appendix I Appendix II Canidae Cuon alpinus Asiatic wild dog or dhole or Indian wild dog Dusicyon culpaeus  Colpeo fox or colpeo or red fox Dusicyon fulvipes ChiloÃ © fox Dusicyon griseus Chico grey fox or chilla or Argentine grey fox or little fox Speothos venaticus Bush dog or savannah dog Vulpes cana Dog fox, corsac or steppe fox or Afghan fox or Blandford's fox Vulpes velox hebes Northern kit or Northern swift fox Ursidae Helarctos malayanus Bears Malayan (sun) bear Selenarctos thibetanus Asiatic black bear or Himalayan (black) bear Tremarctos ornatus Spectacled bear or Andean bear Ursus arctos (*#) + 203 Ursus arctos (*) + 204 Brown bear or grizzly bear Brown bear or grizzly bear Ursus arctos isabellinus Himalayan brown bear or red bear Ursus arctos nelsoni Mexican (grizzly) bear Ursus arctos pruinosus Tibet(an) brown bear Ursus (  Thalarctos) maritimus (C 2) Polar bear Procyonidae Ailurus fulgens (C 2) Raccoons Lesser panda or red panda or red cat-bear Mustelidae Aonyx microdon Weasels, badgers, skunks and Cameroon clawless otter or small-toothed others clawless otter or small-clawed otter Conepatus humboldti Patagonian skunk Enhydra lutris nereis Southern sea otter or Californian Sea otter Lutra felina Marine otter or chungungo or sea cat or chingungo Lutra longicaudis (platensis/ annectens) Long-tailed otter (La Plata otter or South American otter or lobito de rio and Central American otter included) Lutra lutra Eurasian or European (river) otter or Old World otter or common otter Lutra provocax Southern river otter or luillin Lutrinae spp . (*) (C 2: Lutra enudris All otters Lutra incarum) Mustela nigripes Black-footed ferret Pteronura brasiliensis Giant otter or Brazilian otter 31 . 12 . 82 Official Journal of the European Communities No L 384/25 Appendix I Appendix II Viverridae Cryptoprocta ferox Genets, civets and mongooses Fossa (cat) Cynogale bennetti (C 1 ) Otter civet Eupleres goudotii (C 1 ) Fanalouc or fanalouc (mongoose) or Malagasy mon ­ goose or small-toothed mongoose or slender fanalouc Eupleres major (C 1 ) Great fanalouc or Malagasy mongoose or great . small-toothed mongoose or taller fanalouc Fossa fossa (CI ) Malagasy civet or fanaloka (civet) Hemigalus derbyanus Banded palm civet or Hardwick's civet banded musang Prionodon linsang (C 1 ) (Banded) linsang Prionodon pardicolor Spotted linsang or tiger-civet Hyaenidae Hyaena brunnea Hyaenas Brown hyaena Felidae Felidae spp. (*) [C 2: Felis bengalensis (*) Cats or felines All cats Felis concolor (*) Felis geoffroi Felis pajeros Felis pardalis (*) Felis serval Felis tigrina (*) Felis wiedii (*) Felis yagouaroundi (*) Felis lynx (*) Felis sylvestris] Acinonyx jubatus Cheetah or hunting leopard Felis bengalensis bengalenis Leopard cat (sub-species) Felis caracal (**) + 205 Caracal (lynx) or desert lynx Felis concolor coryi Florida puma or Florida cougar or Florida panther Felis concolor costaricensis Costa Rican puma or Central American puma Felis concolor cougar Eastern puma or Eastern cougar or Eastern panther Felis jacobita Andean or mountain cat Felis mormorata Marbled cat No L 384/26 Official Journal of the European Communities 31 . 12 . 82 Appendix I Appendix II Felidae Felis nigripes Black-footed cat Felis pardalis mearnsi Costa Rican ocelot Felis pardalis mitis Brazilian ocelot Felis planiceps Flat-headed cat Felis rubiginosa ( ) + 206 Rusty-spotted cat Felis (Lynx) rufa escuinapae Mexican bobcat Felis temmincki Asiatic golden cat or Temminck's (golden) cat Felis tigrina oncilla Little spotted cat or tiger cat (sub-species) Felis wiedii nicaraguae Nicaraguan margay Felis wiedii salvinia Guatemalan margay Felis yagouaroundi cacomitli Jaguarundi of Eastern Mexico Felis yagouaroundi fossata Jaguarundi of Southern Mexico Felis yagouaroundi panamensis Panama jaguarundi Felis yagouaroundi tolteca Jaguarundi of Western Mexico Neofelis nebulosa Clouded leopard Panthera leo persica Asiatic lion or Indian lion Panthera onca Jaguar Panthera pardus Leopard Panthera tigris (**)  102 Tiger (except Siberian tiger) Panthera uncia Snow leopard PINNIPEDIA Seals and walruses Otariidae Eared seals Arctocephalus spp. ( ) All (Southern) fur seals Arctocephalus townsendi seal Guadalupe fur seal or Lower Californian fur Phocidae True seals Mirounga angustirostris Mirounga leonina (C 1 ) (C 1 ) Southern elephant seal ; South Atlantic elephant seal Monachus spp. All monk seals TUBULIDENTATA Aardvarks or ant bears Orycteropodidae Aardvarks Orycteropus afer Aardvark or ant bear 31 . 12 . 82 Official Journal of the European Communities No L 384/27 Appendix I Appendix II PROBOSCIDEA Proboscideans Elephantidae Elephants Elephas maximus Asian elephant or Indian elephant Loxodonta africana African elephant SIRENIA Sea cows Dugong dugon (* )  103 Dugong or sea cow Dugong dugon ( ) + 207 Dugong or sea cow (C 1 )Dugongidae Dugongs Trichechidae Manatees Trichechus inunguis Amazonian or South American manatee Trichechus manatus West Indian or North American or Carib ­ bean manatee Trichechus senegalensis West African manatee C 1 PERISSODACTYLA Odd-toed ungulates Equidae Horses Equus grevyi Grevy's zebra Equus hemionus ( ) (C 1 Asiatic wild ass or Asian wild ass Equus hemionus hemionus Mongolian wild ass or Oziggetai or kulan Equus hemionus khur Indian wild ass or khar. or ghor-khar Equus przewalskii Przewalski 's horse or Mongolian wild horse Equus zebra hartmannae Hartmann's mountain zebra (C 1 ) Equus zebra zebra Cape mountain zebra Tapiridae Tapirs Tapirus bairdii Central American tapir or Baird's tapir Tapirus indicus Malayan, Asian or Indian tapir Tapirus pinchaque Mountain or woolly tapir (C 1 )Tapirus terrestris South American or Brazilian tapir Rhinocerotidae Rhinoceroses Rhinocerotidae spp. All rhinoceroses or rhinos ARTIODACTYLA Even-toed ungulates Suidae Babyrousa babyrussa Old World pigs or swine Babirusa or deer hog or babiroussa Sus salvanius Pygmy hog (C 2)Choeropsis liberiensis Pygmy hippopotamus Hippopotamidae Hippopotamuses Camelidae Camels and lamas Lama guanicoe Guanaco Vicugna vicugna Vicuna or vicugna Cervidae True deer Axis (= Hyelaphus) calamianensis Calamian (hog) deer or Philippine deer No L 384/28 Official Journal of the European Communities 31 . 12. 82 Appendix IIAppendix I Axis (= Hyelaphus) kuhliCervidae Kuhl's (hog) deer or Bawean (hog) deer Axis (= Hyelaphus) porcinus annamiticus Ganges or Thai hog deer Blastocerus dichotomus Marsh deer or guascu pucu Cervus duvauceli Swamp deer or barasingha Cervus elaphus bactrianus Bactrian (red) deer or Bokharan deer of Bactrian wapiti Cervus elaphus hanglu Kashmir stag or hanglu or Kashmir deer Cervus eldi Brow-antlered deer or Eld's deer or thamin Dama mesopotamica Persian fallow deer or Mesopotamian fallow deer Hippocamelus antisensis North Andean or Peruvian huemal or taruca or Peruvian guemal or North Andean huemul or Peruvian huemul Hippocamelus bisulcus South Andean or Chilean huemal or Chilean guemal or South Andean huemul or Chilean huemul Moschus spp. ( ) Musk deer Moschus moschiferus ( ) + 208 Musk deer Ozotoceros bezoarticus Pampas deer Pudu mephistophiles Northern pudu (C 2) Pudu pudu Chilean pudu Antilocapridae Pronghorns Antilocapra americana mexicana Mexican pronghorn (C 1 ) Antilocapra americana peninsularis Lower California pronghorn or peninsular pronghorn Antilocapra americana sonoriensis Sonoran pronghorn Addax nasomaculatus Addax Bovidae Cattle, sheep, goats, antelopes, etc. Bison bison athabascae Wood bison Bos gaurus Gaur or saladang or seladang or Indian wild ox Bos (grunniens) mutus Wild yak Bubalus (Anoa) depressicornis Lowland anoa Bubalus (Anoa) mindorensis Tamaraw or tamarou Bubalus (Anoa) quarlesi Mountain anoa Capra falconeri ( ) Markhor (C 1 ) 31 . 12 . 82 Official Journal of the European Communities No L 384/29 Appendix I Appendix II Bovidae Capra falconeri chiltanensis Chiltan markhor Capra falconeri jerdoni Straight-horned markhor Capra falconeri megaceros Kabul markhor Capricornis sumatraensis Serow Cephalophus monticola Blue duiker (antelope) Damaliscus dorcas dorcas Bontebok (antelope) Hippotragus equinus Roan antelope Hippotragus niger variant Giant sable antelope Kobus leche Lechwe (antelope) Nemorhaedus goral Goral Novibos (= Bos) sauveli Kouprey Oryx (tao) dammah Scimitar-horned or white oryx (C 1 ) Oryx leucoryx Arabian oryx Ovis ammon ( ) Argali or Marco Polo sheep C 2 Ovis ammon hodgsoni Great Tibetan sheep or nyan Ovis canadensis Mountain or bighorn sheep Ovis orientalis ophion Cyprian mouflon Ovis vignei Urial or shapu or shapo Pantholops hodgsoni Chiru or orong or Tibetan antelope Rupicapra rupicapra ornata Abruzzi chamois AVES BIRDS RHEIFORMES Rheas Rheidae Rheas Pterocnemia pennata Lesser or Darwin's rhea or Puna rhea Rhea americana albescens Argentine (greater) rhea or Argentine (common) rhea TINAMIFORMES Tinamous Tinamidae Tinamous Rhynchotus rufescens maculicollis Bolivian red-winged tinamou; Bolivian rufous tina ­ mou Rhynchotus rufescens pallescens Argentine rufous tinamou or Argentine red-winged No L 384/30 Official Journal of the European Communities 31 . 12 . 82 Appendix I Appendix II Tinamidae Rhynchotus rufescens rufescens Brazilian rufous tinamou or Brazilian red-winged tinamou Tinamus solitarius Solitary tinamou Spheniscus demersus (C 1 ) Black-footed penguin or jackan penguin SPHENISCIFORMES Penguins Spheniscidae Penguins PODICIPEDIFORMES Grebes Podicipedidae Grebes Podilymbus gigas Atitlan (pied-billed) grebe or giant pied- billed grebe PROCELLARIIFORMES Tube-nosed swimmers Diomedeidae Albatrosses Diomedea albatrus Short-tailed albatross or Steller's albatross PELECANIFORMES Pelicans and kin Pelecanus crispus Dalmatian pelican (C 1 )Pelecanidae Pelicans Sulidae Boobies and gannets Sula abbotti Abbott's booby Fregata andrewsi Christmas Island frigate bird Fregatidae Frigate birds CICONIIFORMES Wading birds (herons and kin) Ciconiidae Storks Ciconia ciconia boyciana Japanese white stork or white oriental stork (C 1 )Ciconia nigra Black stork Threskiornithidae Ibises and spoonbils Geronticus calvus (Southern) bald ibis Geronticus eremita Hermit ibis Nipponia nippon Japanese crested ibis Platealea leucorodia (CI) White or Eurasian spoonbil Phoenicopteridae Flamingos Phoenicoparrus andinus (CI) Andean flamingo Phoenicoparrus jamesi (CI) James' flamingo Phoenicopterus ruber chilensis (CI ) Chilean flamingo Phoenicopterus ruber ruber (C 1 ) Caribbean flamingo or American flamingo or Cuban flamingo or rosy flamingo or West Indian flamingo ANSERIFORMES Waterfowl Anatidae Ducks, geese and swans (C 2) (C2) Anas aucklandica aucklandica Auckland Island flightless teal Anas aucklandica chlorotis New Zealand brown teal 31 . 12. 82 Official Journal of the European Communities No L 384/31 Appendix I Appendix II Anatidae Anas aucklandica nesiotis Campbell Island brown or Campbell Island flightless teal Anas bernieri Madagascar teal (C 2) Anas laysanensis Laysan duck or Laysan teal Anas oustaleti Marianas (Island) duck or Oustalet's grey duck or Marianas mallard (duck) Anser albifrons gambelli Tule white-fronted goose Branta canadensis leucopareia Aleutian Canada goose Branta ruficollis (CI ) Red-breasted goose Branta sandvicensis Hawaiian goose or nÃ ©nÃ © Cairina scutulata White-winged wood duck Coscoroba coscoroba (CI) Coscoroba (swan) Cygnus bewickii jankowskii (CI) Eastern Bewick's swan or Jankowski's swan Cygnus melancoryphus Black-necked swan Dendrocygna arborea Black-billed whistling duck or Cuban tree duck Rhodonessa caryophyllacea p.e . Pink-headed duck Sarkidiornis melanotos Comb duck or knob-billed duck FALCONIFORMES spp.(*) - 104 (C 1 )FALCON1FORMES Birds of prey Diurnal birds of prey (except New World vultures) Cathartidae New World vultures Gymnogyps californianus California condor Vultur gryphus Andean condor Aquila heliaca Imperial eagle Chondrohierax wilsonii Cuba(n) hook-billed kite Accipitridae True hawks Haliaeetus albicilla Falconidae Falcons and caracaras White-tailed (sea) eagle or gray sea eagle Haliaeetus leucocephalus American bald eagle Harpia harpyja Harpy eagle Pithecophaga jefferyi Monkey-eating or Philippine eagle Falco araea Seychelles kestrel Falco newtoni aldabranus Aldabra kestrel Falco peregrinus (peligrinoides/ babylonicus) Peregrine falcon (Barbary falcon/Shaheen included) Falco punctatus Mauritius kestrel 105Falco rusticolus (**) Gyrfalcon No L 384/32 Official Journal of the European Communities 31 . 12. 82 Appendix I Appendix II GALLIFORMES Game birds of fowl-like birds Magapodiidae Mound or builders Macrocephalon maleo Maleo (bird) or maleo megapode Megapodius freycinet abbotti Abbott's scrub fowl or Abbott's megapode Megapodius freycinet nicobariensis Nicobar scrub fowl or Nicobar megapode Cracidae Curassows and guans Crax blumenbachii Red-billed curassow or mutum Mitu mitu mitu Razor-billed curassow or mitu Oreophasis darbianus Homed guan Penelope albipennis White-winged quan Pipile jacutinga Black-fronted piping guan or black-faced piping guan or black-faced curassow or jacu ­ tinga Pipile pipile pipile Trinidad white-headed curassow or Trinidad white-headed piping guan Lyrurus mlokosiewiczi Caucasian black grouse or Caucasian blackcock Tetraonidae Grouse Tympanuchus cupido attwateri Attwater's (greater) prairie chicken Phasianidae Argusianus argus (C 1 ) Great argus pheasantPheasants, partridges, quails and peacocks Catraeus wallichii Cheer pheasant Colinus virginianus ridgwayi Masked bobwhite Crossoptilon crossoptilon White-eared pheasant or Tibetan-eared phea ­ sant Crossoptilon mantchuricum Brown-eared pheasant Cyrtonyx montezumae mearnsi  106 (C 1 ) Mearn's Montezuma quail or Mearn's harlequin quail Cyrtonyx montezumae montezumae (C 1 ) Montezuma quail or Massena harlequin quail Francolinus ochropectus (C 1 ) Pale-bellied francolin ; Tadjoura francolin Francolinus swierstrai (C 1 ) Swierstra's francolin Gallus sonneratii (C 1 ) Grey jungle fowl ; Sonnerat's jungle fowl Ithaginis cruentus (C 1 ) Blood pheasant Lophophorus impejanus Himalayan monal or (Himalayan) monal pheasant or Impeyan pheasant Lophophorus lhuysii Chinese monal (pheasant) Lophophorus sclateri Sclater's monal (pheasant) 31 . 12 . 82 Official Journal of the European Communities No L 384/33 Appendix I Appendix II Phasianidae Lophura edwardsi Edward's pheasant Lophura imperialis Imperial pheasant Lophura swinhoii Swinhoe's pheasant Pavo muticus Green pea fowl Polyplectron bicalcaratum Grey or common peacock-pheasant Polyplectron emphanum Palawan or peacock pheasant (CI ) (CI ) (C 1 ) Polyplectron germaini Germain's peacock pheasant Polyplectron malacense Malay(sian) peacock pheasant Syrmaticus ellioti Elliot's pheasant Syrmaticus humiae Hume's pheasant pheasant or (Hume's) bar-tailed Syrmaticus mikado Mikado pheasant Tetraogallus caspius Caspian snowcock Tetraogallus tibetanus Tibetan snowcock Tragopan blythii Blyth's tragopan Tragopan caboti Cabot's tragopan Tragopan melanocephalus Western (horned) tragopan GRUIFORMES Cranes, rails and kin Turnix melanogaster Black-breasted button quail Turnicidae Pedionomidae Gruidae Cranes Pedionomus torquatus Plains wanderer Balearica regulorum South African crowned crane Grus americana Whooping crane Grus canadensis nesiotes Cuba sandhill crane (CI )Grus canadensis pratensis Florida sandhill crane Grus canadensis pulla Mississippi sandhill crane Grus japonensis Manchurian or red-crowned crane or Japa nese crane Grus leucogeranus Siberian white crane or snow crane Grus monacha Hooded crane Grus nigricollis Black-necked crane or Tibetan crane No L 384/34 Official Journal of the European Communities 31 . 12 . 82 Appendix I Appendix II Grus vipioGruidae Rallidae Rails White naped crane or white-necked crane Gallirallus australis hectori (C2) New Zealand wood rail or Eastern Weka rail Tricholimnas sylvestris Lord Howe wood rail or Lord Howe Island wood hen Rhynochetos jubatus Kagu Rhynochetidae Kagu Otididae Bustards Chlamydotis undulata Houbara bustard Choriotis nigriceps Great Indian bustard Eupodotis bengalensis Bengal florican or Bengal bustard Otis tarda Great bustard (C 1 ) CHARADRI1FORMES Waders, gulls and auks Scolopacidae Sandpipers Numenius borealis Eskimo curlew Numenius minutus Little or Pygmy curlew or whimbrel or Siberian baby curlew (C 1 )Numenius tenuirostris Slender-billed or long-billed curlew Tringa guttifer Nordmann's or spotted greenshank C 1Laridae Gulls and terns Larus brunnicephalus Brown-headed gull Larus relictus Relict gull or khar turunt tsakhiai COLUMBIFORMES Pigeons, sandgrouse and dodos Caloenas nicobarica Nicobar dove or pigeon Columbidae Pigeons and doves Ducula mindorensis Mindoro imperial pigeon or Mindoro zone tailed pigeon Gallicolumba luzonica (C 2) Bleeding heart pigeon or bleeding heart dove Goura cristata (C 1 ) Blue crowned pigeon or common crowned pigeon or great goura Goura scheepmakeri » (CI ) Sheepmaker's crowned pigeon or maroon-breasted crowned pigeon or masked goura Goura victoria Victoria crowned pigeon or Victoria goura PSITTACIFORMES PSITTACIFORMES Parrots and kin PSITTACIFORMES spp. - 107 Parrots and related (C 2 : Psittacidae spp.  107) birds (except: budgerigar, cockatiel and rose-ringed parakeet) Psittacidae Parrots Amazona arausiaca Red-necked amazon or jacquot 31 . 12 . 82 Official Journal of the European Communities No L 384/35 Appendix I Appendix II Psittacidae Amazona barbadensis Yellow-shouldered amazon Amazona brasiliensis Red-tailed amazon Amazona guidingii St Vincent parrot or St Vincent amazon Amazona imperialis Imperial amazon or imperial parrot Amazona leucocephala Cuban amazon or Cuban parrot or Bahamas parrot or Bahaman parrot Amazona pretrei pretrei Red-spectacled amazon or red-spectacled parrot Amazona rhodocorytha Red-crowned amazon or red-browed parrot or red-crowned parrot Amazona versicolor St Lucia amazon or St Lucia parrot Amazona vinacea Vinaceous amazon or vinaceous (breasted) parrot Amazona vittata Puerto Rican amazon or Puerto Rico parrot or Puerto Rican parrot or red-fronted amazon Anodorhynchus glaucus p.e . Glaucous macaw Anodorhynchus leari Lear's or Indigo macaw Aratinga guaruba Golden parakeet or golden conure or Queen of Bavaria or Queen of Bavaria's conure Cyanopsitta spixii Little blue or Spix's macaw Cyanoramphus auriceps forbesi Forbes parakeet or Forbes' kakariki Cyanoramphus novaezelandiae Red-fronted parakeet or red-fronted kakariki or New Zealand parakeet Cyclopsitta (= Opopsitta) diophtalma coxeni Cexen blue-browed fig parrot or Coxen two ­ eyed fig parrot or Coxen double-eyed fig parrot Geopsittacus occidentalis p.e . (Australian) night parrot Neophema chrysogaster Orange-bellied parakeet or orange-bellied parrot Pezoporus wallicus Ground parrot or ground parakeet or swamp parakeet Pionopsitta pileata Pileated or red-capped parrot Psephotus chrysopterygius Golden-shouldered parakeet and hooded parakeet Psephotus pulcherrimus p.e . Paradise parrot or beautiful parakeet Psittacula krameri echo Mauritius ring-necked parakeet No L 384/36 Official Journal of the European Communities 31 . 12. 82 Appendix I Appendix II Psittacidae Psittacus erithacus princeps Fernando Poo grey or Principe parrot Pyrrhura cruentata Blue-throated conure or ochre-marked para ­ keet or red-rumped conure Rhynchopsitta spp. Thick-billed parrot and maroon-fronted par ­ rot Strigops habroptilus Kakapo or owl parrot CUCULIFORMES Cuckoos and kin Musophagidae Turacos or plantain eaters (CI ) (C 1 ) (CI) Gallirex porphyreotophus Purple- or violet-crested turaco Tauraco corythaix Helmeted or knysna turaco STRIGIFORMES spp. (*) Nocturnal birds of prey or owls STRIGIFORMES Owls Tytonidae Barn owls Tyto soumagnei Strigidae Typical owls Madagascar owl or Soumagne's owl Athene blewitti Forest spotted owlet or forest little owl Ninox novaeseelandiae royana Norfolk Island boobook owl Ninox squamipila natalis Christmas Island (hawk) owl Otus gurneyi Giant scops owl APODIFORMES Swifts and hummingbirds Ramphodon dohrnii Hook-billed hermit Trochilidae Hummingbirds TROGON1FORMES Trogons Trogonidae Trogons Pharomachrus miconno costaricensis Costa Rica (resplendent) quetzal Pharomachrus mocinno mocinno Mexican resplendent quetzal or magnificent quetzal CORACIIFORMES Kingfishers and kin Bucerotidae Hornbills Aceros narcondami Narcondam hornbill (CI ) (CI )Buceros bicornis ( ) Great pied hornbill or great Indian hornbill Buceros bicornis homrai Homrai pied hornbill or Homrai great Indian hornbill or Northern great pied horn ­ bill Buceros hydrocorax hydrocorax Luzon rufous hornbill or Philippine hornbill (CI ) (CI )Buceros rhinoceros rhinoceros Malayan rhinoceros hornbill Rhinoplax vigil Helmeted hornbill 31 . 12. 82 Official Journal of the European Communities No L 384/37 Appendix I Appendix II PICIFORMES Woodpeckers, toucans and kin Picidae Woodpeckers Campephilus imperialis Imperial woodpecker Dryocopus javensis richardsi Tristram's or white-bellied black woodpecker Picus squamatus flavirostris (CI) Western scaly-bellied green woodpecker; Western scaly woodpecker PASSERIFORMES Songbirds or perching birds Pittidae Pittas Pitta brachyura nympha Japanese fairy pitta (C 2) Pitta kochi Koch's pitta Cotingidae Cotingas Cotinga maculata Banded or spotted cotinga Rupicola peruviana (C 2) Andean or scarlet or red or Peruvian cock-of-the- rock Rupicola rupicola (C 2) Guianan or smaller or orange or common cock-of- the-rock Xipholena atropurpurea White-winged cotinga Atrichornis clamosaAtrichornithidae Scrub-birds Noisy scrub-bird or Western scrub-bird Hirundinidae Swallows and martins Pseudochelidon sirintarae White-eyed river martin (C 1) Muscicapidae Old World flycatchers Dasyornis brachypterus longirostris p.e. Western bristlebird or long-billed bristlebird Dasyornis broadbenti littoralis p.e. Western rufous bristlebird or lesser rufous bristlebird or rufous-headed bristlebird Muscicapa ruecki Rueck's blue flycatcher Picathartes gymnocephalus White-necked rock-fowl or white-necked picathartes or bare-headed rock-fowl Picathartes oreas Grey-necked rock-fowl or grey-necked pica ­ thartes Psophodes nigrogularis (C 2) Western whipbird or black-throated whipbird or mal ­ lee whipbird Zosterops albogularis White-breasted silver-eye Zosteropidae White-eyes Meliphagidae Honeyeaters Meliphaga cassidix Helmeted honeyeater or subcrested honeyeater Spinus cucullatus Red siskin Fringillidae Finches or New World seedeat ­ ers Estrildidae Spinus yarrellii Yellow-faced siskin Emblema oculata Red-eared fire-tail Poephila cincta cincta Black-throated finch No L 384/38 Official Journal of the European Communities 31 . 12. 82 Appendix I Appendix II Sturnidae Starlings Leucopsar rothschildi Rothschild's mynah or Rothschild's starling or Bali mynah or white starling Paradisaeidae Birds of paradise Paradisaeidae spp. Birds of paradise (CI ) REPTILIA REPTILES TESTUDINATA Chelonians, tortoises and turtles terrapins Dermatemys mawii Central American river turtle Dermatemytidae Emydidae Freshwater turtles Batagur baska Common batagur or river terrapin or tun ­ tong Clemmys muhlenbergi Bog turtle or Muhlenberg's turtle Geoclemys (= Damonia) hamiltonii Black pond turtle or Hamilton's terrapin or spotted pond turtle Geomyda (= Nicoria) tricarinata Three-keeled turtle or Bengal three-keeled land terrapin or Asian three-keeled turtle or three-keeled land tortoise Kachuga tecta tecta Indian tent turtle or Indian roof(ed) turtle or Indian sawback turtle or dura turtle Morenia ocellata Burmese swamp turtle or Bengal eyed terra ­ pin or Burmese peacock turtle Terrapene coahuila Aquatic box turtle or water box turtle or coahuila turtle Testudinidae spp. (*) (C 2)Testudinidae Land tortoises Land tortoises (C 1 : Testudo graeca Testudo hermanni Testudo marginata) Geochelone (= Testudo) elephantopus Galapagos giant tortoise Geochelone (= Testudo) radiata (Madagascar) radiated tortoise Geochelone (= Testudo) yniphora Madagascar tortoise or angulated tortoise or angonoka Geopherus flavomarginatus Bolson tortoise or Mexican giant gopher tor ­ toise Psammobates (= Testudo) geometrica Geometric tortoise Cheloniidae Sea turtles Cheloniidae spp. (True) sea turtles Dermochelyidae Leather-back turtles Dermochelys coriacea Leather-back turtle or luth turtle or leathery turtle 31 . 12 . 82 Official Journal of the European Communities No L 384/39 Appendix I Appendix II Trionychidae Soft-shelled turtles Lissemys punctata punctata India flap-shell(ed) turtle or flap-shell(ed) spotted turtle Trionyx ater Black soft-shell(ed) turtle or black mud turtle or Cuatro Cienages soft-shell(ed) turtle Trionyx gangeticus Ganges soft-shell(ed) turtle or Indian soft- shell(ed) turtle Trionyx hurum Peacock-marked soft-shell(ed) turtle or brown soft-shell(ed) turtle or peacock soft- shell(ed) turtle Trionyx nigricans Dark-coloured soft-shell(ed) turtle or sacred black mud turtle Podocnemis spp. (C 2)Pelamedusidae Side-necked turtles River turtles or sideneck turtles Chelidae Snake-necked turtles Pseudemydura umbrina Short-necked (swamp) swamp turtle turtle or (western) CROCODYLIA Crocodilians (C2)Alligatoridae Alligators and caimans Alligatoridae spp. ( ) Alligators and caimans Alligator sinensis China alligator or Chinese alligator Caiman crocodilus apaporiensis Rio Apaporis (spectacled) caiman or Apapo ­ ns river caiman Caiman latirostris Broad-nosed caiman or broad-snouted cai ­ man Melanosuchus niger Black caiman (C 2)Crocodylidae True crocodiles and false gavial Crocodylidae spp. ( ) Crocodiles and false gavials Crocodylus acutus American crocodile Crocodylus cataphractus African slender-snouted crocodile or African sharp-nosed crocodile Crocodylus intermedius Orinoco crocodile Crocodylus moreletii Morelet's crocodile Crocodylus niloticus Nile crocodile or African crocodile Crocodylus novaeguineae mindorensis Philippine or Mindoro crocodile Crocodylus palustris Mugger (crocodile) or marsh crocodile or broad-snouted crocodile Crocodylus porosus ( )  108 Saltwater crocodile or estuarine crocodile Crocodylus rhombifer Cuban crocodile Crocodylus siamensis Siamese crocodile Osteolaemus tetraspis (African) dwarf crocodile No L 384/40 Official Journal of the European Communities 31 . 12 . 82 Appendix I Appendix II Crocodylidae Tomistoma schlegelii False gavial or tomistoma (crocodile) or false gharial Gavialidae Gavials Gavialis gangeticus (Indian) gavial or gharial RHYNCHOCEPHALIA Mesozoic rhynchocephalia Sphenodon punctatus Tuatara Sphenodontidae Tuatara SAURIA Lizards Gekkonidae Geckos Cyrtodactylus serpensinsula Serpent Island gecko Phelsuma spp. (C 2) Day geckos Paradelma orientalisPygopodidae Snake lizards Queensland snake-lizard or Queensland flap-footed lizard Uromastyx spp. (C 2) Spiny-tailed lizards or mastigures or spiny-tailed agamids or dabb lizards or palm lizards Agamidae Agamids Chamaeleonidae Chameleons Iguanidae Iguanids Chamaeleo spp. Chamaeleons (C 1 : Chamaeleo Chamaeleon) Amblyrhynchus cristatus Galapagos marine iguana (C 2) (C 2)Conolophus spp. (Galapagos) land iguanas or land lizards Brachylophus spp. Banded and Fiji crested iguanas Cyclura spp. Ground iguanas or West Indian rock iguanas Iguana spp. (Common) iguanas Phrynosoma coronatum blainvillei San Diego or Blainville horned lizard Cordylus spp.Cordylidae Girdled lizards Pseudocordylus spp. Crag lizards Teiidae Teiid lizard Chemidophorus hyperythrus (C1) Orange-throated whiptail (lizard) or orange-throated race runner Crocodilurus lacertinus Dragon lizard or dragon lizardet Dracaena guianensis Caiman lizard or armoured teyou or four-foot cai ­ man lizard or croco-teju Tupinambis spp. Tegus or tegu lizards Heloderma spp. (C 1 )Helodermatidae Gila monsters or beaded lizards Gila monster and beaded lizard or poisonous lizards Varanidae Monitors (C 2)Varanus spp. ( ) Monitors or goannas Varanus bengalensis Bengal or Indian monitor Varanus flavescens Yellow monitor or ruddy snub-nosed moni tor or yellow land lizard or (Indian) oral grain lizard 31 . 12 . 82 Official Journal of the European Communities No L 384/41 Appendix I Appendix II Varanidae Varanus griseus Desert or grey monitor Varanus komodoensis Komodo dragon or Komodo (Island) moni ­ tor or ora SERPENTES Snakes Boidae Giant snakes (boas and pythons) C 2 : Boa)Boidae spp. ( ) Giant snakes or boids or boas and pythons or giant constricting snakes Constrictor ( = constrictor Euinectes spp. Python spp. (*) Eryx jaculus] Acrantophis spp. Madagascar boas Boleyria spp. Round Island boas Casarea spp. Keel-scaled boas or Round Island boas Epicrates inornatus Yellow tree or Puerto Rican boa or culebra grande Epicrates subflavus Jamaica(n) boa Python molurus molurus Indian (rock) python or tiger python Sanzinia madagascariensis Sanzinia or Madagascar tree boa Colubridae Cyclagras gigas Colubrid snakes (water snakes, grass snakes and tree snakes) South American false cobra or South American water cobra or beach cobra or surucucu Elachistodon westermanni Indian egg-eating snake or Indian egg-eater or Wes ­ termann's snake Pseudoboa cloelia Mussurana (snake) or musurana Thamnophis elegans hammondi Two-striped garter snake AMPHIBIA AMPHIBIANS URODELA Tailed amphibians Cryptobranchidae Giant salamanders Andrias (= Megalobatrachus) davidianus Chinese giant salamander Andrias (= Megalobatrachus) japonicus Japanese giant salamander Ambystomidae Mole salamanders AmbystomaAmbystoma dumerilii Lake Patzcuaro salamander or achoque Ambystoma lermaensis Lake Lerma salamander AmbystomaAmbystoma mexicanum Axolotl (salamander) SALIENTIA Tail-less amphibians (frogs and toads) Bufonidae True toads Bufo periglenes Orange toad or golden toad or Monte Verde toad No L 384/42 Official Journal of the European Communities 31 . 12 . 82 Appendix I Appendix II Bufonidae Bufo superciliaris Cameroon toad Nectophrynoides spp. Viviparous African toads Bufo retiformis Sonoran green toad (C 2) Atelopodidae Atelopids Atelopus varius zeteki Zetek's frog or (Panamanian) golden frog or golden arrow poison frog PISCES FISH COELACANTHIFORMES Coelacanthidae Latimeria chaluminae Coelacanth CERATODIFORMES Neoceratodus forsteriCeratodidae Ceratodes Australian lungfish or ceratodus or Queensland lung ­ fish ACIPENSERIFORMES Sturgeon and paddlefishes Acipenseridae Sturgeons Acipenser brevirostrum Shortnose sturgeon Acipenser fulvescens Lake sturgeon Acipenser oxyrhynchus Atlantic sturgeon Acipenser sturio Common sturgeon or Baltic sturgeon OSOSTEOGLOSSIFORMES Bonytongues and kin Osteoglossidae Bony-tongues Arapaima gigas Arapaima or pirarucu (CI ) Scleropages formosus Asiatic bony-tongue or Asian bony-tongue or kelesa or golden dragon fish or golden dragon fish or golden arowana SALMONIFORMES Salmon Salmonidae Salmonids Coregonus alpenae Longjaw cisco Salmo chrysogaster Mexican golden trout Stenodus leucichthys leucichthys Beloribitsa CYPRINIFORMES Carp and carp-like fish Cyprinidae Carp Caecobarbus geertsi African blind barb fish or Congo blind barb Plagopterus argentissimus Woundfin 31 . 12. 82 Official Journal of the European Communities No L 384/43 Appendix I Appendix II Cyprinidae Probarbus jullieni Ikan temoleh or pia eesok (Thai) or ikaa temelian (Malay) Catastomidae Chamistes cujus Cui-ui Ptychocheilus lucius Colorado river squawfish or Colorado squawfish SILURIFORMES Catfish Schilbeidae Schilbeid catfish Pangasianodon gigas Giant catfish ATHERINIFORMES Silversides Cyprinodontidae Toothed carp Cynolebias constanciae Annual tropical killifish or pearlfish Cynolebias marmoratus Annual tropical killifish or ginger pearlfish Cynolebias minimus Annual tropical killifish or minute pearlfish Cynolebias opalescens Annual tropical killifish or opalescent pearlfish Cynolebias splendens Annual tropical killifish or splendid pearlfish Poeciliidae Guppies, platies and kin (live ­ bearers) Xiphophorus couchianus Monterrey platyfish PERCIFORMES Perch-like fish Percidae Perch Stizostedion vitreum glaucum Blue walleye or blue pickerel or blue pike Sciaenidae Drumfish or croakers Cynoscion macdonaldi Totoaba or MacDonald weakfish MOLLUSCA MOLLUSCS ANISOMYARIA Mytilidae NAIADOIDA Mytilus chorus Naiads or freshwater bivalves Conradilla caelataUnionidae Freshwater mussels Birdwing pearly mussel or rimosa naiad Cyprogenia aberti Edible pearly mussel or edible naiad Dromus dromas Dromedary pearly naiad mussel or Dromedary Epioblasma (= Dysnomia) florentina curtisi Curtis pearly mussel or Curtis' naiad Epioblasma (= Dysnomia) florentina floren ­ tina Yellow-blossom pearly mussel or yellow ­ blossom naiad Epioblasma (= Dysnomia) sampsoni Sampson's pearly mussel or Sampson's naiad No L 384/44 Official Journal of the European Communities 31 . 12. 82 Appendix I Appendix II Unionidae Epioblasma (= Dysnomia) sulcata perobliqua White catspaw mussel or white cat's paw mussel Epioblasma (= Dysnomia) torulosa gubernac ­ ulum Green-blossomed pearly mussel or green ­ blossomed naiad Epioblasma (= ¢ Dysnomia) torulosa rangiana Tan blossom naiad or tan-blossomed pearly mussel Epioblasma (= Dysnomia) torulosa torulosa Tuberculed blossom pearly mussel or tuber ­ culed-blossom naiad Epioblasma (= Dysnomia) turgidula Turgid blossom pearly mussel or turgid-blos ­ som naiad Epioblasma (= Dysnomia) walkeri Brown blossom pearly mussel or brown-blos ­ som naiad or tan riffle shell Fusconaia cuneolus Fine-rayed pigtoe pearly mussel or fine-rayed pigtoe Fusconaia edgariana Shiny pigtoe (pearly mussel) Fusconaia subrotunda Long solid mussel or long solid naiad Lampsilis brevicula Ozark lamp pearly mussel or ozark lamp naiad Lampsilis higginsi Higgin's eye (pearly mussel) Lampsilis orbiculata orbiculata Pink mucket (pearly mussel) Lampsilis satura Plain pocketbook (mussel) Lampsilis virescens Alabama lamp pearly mussel or Alabama lamp naiad Lexingtonia dolabelloides Slab sided naiad Plethobasis cicatricosus White wartyback (pearly mussel) Plethobasis cooperianus Orange-footed pimpleback Pleurobema plenum Rough pigtoe (pearly mussel) Potamilus (= Proptera) capax Fat pocketbook (pearly mussel) Quadrula intermedia Cumberland monkey face or Cumberland monkey face pearly mussel Quadrula sparsa Appalachian monkey face or Appalachian monkey face pearly mussel Toxolasma (-= Carunculina) cylindrella Pale lilliput pearly mussel or pale lilliput naiad Unio (Megalonaias/ V) nickliniana Nicklin's pearly mussel Unio (Lampsilis/ ?/) tampicoensis tecomatensis Tampico pearly mussel (sub-species) Villosa (= Micromya) trabalis Cumberland bean (pearly mussel) 31 . 12 . 82 Official Journal of the European Communities No L 384/45 Appendix I Appendix II STYLOMMATOPHORA Land snails Cameanidae American land snails Pupustyla (= Papuina) pulcherrima Manus Island tree snail or green tree snail or eme ­ rald green snail Paryphanta spp. + 209 New Zealand amber snails Paryphantidae PROSOBRANCHIA Fore-gill snails Hydrobiidae Freshwater snails Coahuilix hubbsi Coahuilix de Hubbs Cochliopina milleri Miller's Durangonella coahuilae Durangonello de Coahuila Mexipyrgus carranzae Mexipyrgus de Carranza Mexipyrgus churinceanus Mexipyrgus de Churince Mexipyrgus escobedae Mexipyrgus de Escobeda Mexipyrgus lugoi Mexipyrgus de Lugo Mexipyrgus mojarralis Mexipyrgus de West el Mojarral Mexithauma multilineatus Mexipyrgus de East el Mojarral Mexipyrgus quadripaludium Mexithauma de CiÃ ©negas Nymphophilus minckleyi Nymphophilos de Minckley Paludiscala caramba Paludiscala de Oro INSECTA INSECTS LEPIDOPTERA Butterflies and moths Papilionidae Swallowtails and parnassian Ornithoptera spp. (sensu D'Abrera) Birdwing butterflies Trogonoptera spp. (sensu D'Abrera) Birdwing butterflies Troides spp. (sensu D'Abrera) Birdwing butterflies (CI) (C 1 ) (C 1 ) (CI )Parnassius apollo Apollo butterfly or mountain apollo ANTHOZOA Antipatharia Antipatharia spp. &lt;C2) Black corals or antipatharians No L 384/46 Official Journal of the European Communities 31 . 12 . 82 Appendix I Appendix U FLORA APOCYNACEAE Pachypodium spp. ( ) Elephant's trunks or halfmen Pachypodium namagnamum ARACEAE Arum family Alocasia sanderiana Arum Alocasia zebrina Arum ARAL1ACEAE Panax quinquefolius &gt; 1 American ginseng or celery-leaved panax Araucaria araucana (*)  109 &gt; 2 Monkey-puzzle tree or hardy monkey-puzzle ARAUCARIACEAE Monkey puzzle family Araucaria araucana ( ) + 210 Monkey-puzzle tree or hardy monkey-puzzle ASCLEPIADACEAE Ceropegia spp. Rosary vines Frerea indica Milkweed Byblis spp. Byblis or rainbow plants BYELIDACEAE CACTACEAE Cactus family CACTACEAE spp. (*) + 21 1 Cacti Ariocarpus agavoides Living rock cactus Ariocarpus scapharostrus Living rock cactus Aztekium ritteri Aztec cactus Echinocereus lindsayi Lindsay's cactus Obregonia denegrii Peyote or artichoke cactus Pelecyphora aselliformis Hatchet cactus Pelecyphora strobiliformis Pine cone cactus Rhipsalis spp. Coral cacti Caryocar costaricenseCARYOCARACEAE CARYOPHYLLACEAE Pink family Gymnocarpos przewalskii Melandrium mongolicus Silene mongolica Stellaria pulvinata CEPHALOTACEAE Cephalotus follicularis Albany pitcher plant CHLOANTHACEAE spp. + 212 Lambstails and others CHLOANTHACEAE 31 . 12 . 82 Official Journal of the European Communities No L 384/47 Appendix I Appendix II COMPOSITAE Composite family Saussurea lappa &gt; 1 Costas CUPRESSACEAE Cypress family Fitzroya cupressoides Alerce or Chilean false larch Pilgerodendron uviferum CYATHEACEAE Tree-fern family CYATHEACEAE spp. &gt; 3 Tree ferns CYCADACEAE Cycads Microcycas calocoma Palma corcho CYCADACEAE spp. (*) Cycads DICKSONIACEAE Dicksonia family DICKSONIACEAE spp. &gt; 3 Tree ferns DIDIEREACEAE DIDIEREACEAE spp. Tree ferns DIOSCOREACEAE Yams Dioscorea deltoidea &gt; 1 Elephant's foot EUPHORBIACEAE Euphorbias Euphorbia spp.  1 10 Euphorbias FAGACEAE Beech family Quercus copeyensis &gt; 2 Copey oak GENTIANACEAE Gentian family Prepuso hookeriana Scarlet flowered prepusa or white flowered prepusa HAEMODORACEAE Anigozanthos spp. Kangaroo paws Macropidia fuliginosa Black kangaroo paw HUMIRIACEAE Vantanea barbourii Ira chiricana JUGLANDACEAE Walnut, hickory and pecan family Engelhardtia pterocarpa LEGUMINOSAE Laburnum family Ammopiptanthus mongolicum Cynometra hemitomophylla Platymiscium pleiostachyum Quira macawood Tachigalia versicolor Thermopsis mongolica LILIACEAE Lily family Ahe albida Aloe pillansii Aloe polyphylla Spiral aloe Aloe thorncropftii Aloe vossii Aloe spp. (#) Aloes MELASTOMATACEAE Lavoisiera itambana No L 384/48 Official Journal of the European Communities 31 . 12. 82 Appendix I Appendix II MELIACEAE Mahogany family MORACEAE Guarea longipetiola Musk-wood Batocarpus costaricensis A mulberry Swietenia humilis &gt; 2 Honduras mahogany or baywood MYRTACEAE NEPENTHACEAE Nepenthes rajah Giant tropical pitcher-plant Verticordia spp. Featherflowers or cauliflowers ORCHIDACEAE Orchid family Cattleya skinnen Skinner's cattleya or white nun Cattleya trianae Winter cattleya or Christmas orchid Didiciea cunninghamii Laelia jongheana Laelia lobata Lycaste virginalis var. alba White nun Peristeria elata Holy Ghost or dove orchid or dove flower or Holy Ghost flower Renanthera imschootiana Red vanda Vanda caerulea Blue vanda ORCHIDACEAE spp. (*) Orchids (CI : 106 species) PALMAE Palm family Areca ipot Chrysalidocarpus decipiens Butterfly palm Chrysalidocarpus lutescens Madagascar palm Neodypsis decaryi Phoenix hanceana var. philippinensis Zalacca clemensiana PINACEAE Pine family Abies guatemalensis Guatamalan fir or pinabete Abies nebrodensis PODOCARPACEAE Podocarpus family Podocarpus costalis Podocarpus parlatorei Parlatore's podocarp PORTULACACEAE Purslane family Anacampseros spp, Purselanes PRIMULACEAE Primrose family Cyclamen spp. [CI : Cyclamen graecum Cyclamens (incl . Cyclamen mindleri) Cyclamen creticum Cyclamen balearicum Cyclamen persicum 31 - 12 - °2 Official Journal of the European Communities No L 384/49 Appendix I Appendix II PRIMULACEAE PROTEACEAE Protea family Orothamnus zeyheri Marsh-rose Protea odorata C 2 : Cyclamen hederifolium (Cyclamen neapolitanum) Cyclamen purpurascens (Cyclamen europaeum auct.) Cyclamen repandum (Cyclamen vernale)[ Banksia spp. Banksias Conospermum spp. Smokebushes or conosperma Dryandra formosa Showy dryandra Dryandra polycephala Xylomelum spp. Woody pears or wooden pears RUBIACEAE Madder family Balmea stormae Ayugue ROTACEAE Boronia spp. Boronias Crowea spp. Croweas Geleznowia verrucosa SAXIFRAGACEAE (GROSSULARIACEAE) Rockfoil/saxifrage (gooseberry) family SOLANACEAE Night shade family STANGERIACEAE Cycad family Ribes sardoum Stangeria eriopus Hottentot's head Solanum sylvestre STANGERIACEAE spp. (*) Cycads STERCULIACEAE Sterculia family Basiloxylon excelsum &gt; 2 THYMELAEACEAE Pimelea physodes Qualup bell ULMACEAE Ulm family Ceitis aetnensis Nettle tree VERBENACEAE Vervain family Caryopteris mongolica Bluebeard WELWITSCHIACEAE Welwitschia bainesii WELWITSCHIACEAE spp . (*) Welwitschias ZAMIACEAE Cycad (palm) family Encephalartos spp. Bread-palms or bread trees ZAMIACEAE spp. (*) Cycas Z1NGIBERACEAE Ginger family Hedychium philippinense Philippine garland-flower ZYGOPHYLLACEAE Lignum vitae family Guaiacum sanctum &gt; 2 Lignum-vitae or holy wood or tree of life No L 384/50 Official Journal of the European Communities 31 . 12 . 82 APPENDIX ///( ») (2) Interpretation 1 . Species included in this Appendix are referred to: (a) by the name of the species ; or (b) as being all of the species included in a higher taxon or designated part thereof. 2 . The abbreviation 'spp. ' is used to denote all species of a higher taxon . 3 . Other references to taxa higher than species are for the purpose of information or classification only. 4. An asterisk (#) placed against the name of a species or higher taxon indicates that one or more geographically separate populations, sub-species or species, of that species or taxon, are included in Appendix I and that these populations, sub-species or species are excluded from Appendix III . 5 . Two asterisks (**) placed against the name of a species or higher taxon indicate that one or more geographically separate populations, sub-species or species of that species or taxon are included in Appendix II and that these populations, sub-species or species are excluded from Appendix III . 6 . The name of the countries placed against the names of species or other taxa are those of the parties submitting these species or taxa for inclusion in this Appendix. 7 . Any animal or plant, whether live or dead, of a species or other taxon listed in this Appendix, is covered by the provisions of the Convention, as is any readily recognizable part or derivative thereof. (1) The entries (C 1) and (C 2) after the name of a species or a higher taxon show that one or more sub-species or species, of that species or taxon, appear in Part 1 or 2 of Annex C to the Regulation. (2) The translations of the Latin names are given as a guide only . Species Country FAUNA ANIMALS MAMMALIA MAMMALS CHIROPTERA Bats Phyllostomatidae Uruguay New World leaf-nosed bats Vampyrops lineatus False vampire bat EDENTATA Edentates Myrmecophagidae Tamandua tetradactyla (**) Guatemala 31 . 12 . 82 Official Journal of the European Communities NÃ ´ L 384/51 Species Country Bradypodidae Sloths Bradypus griseus Grey three-toed sloth Costa Rica Choloepus hoffmanni Hoffmann's sloth Costa Rica Dasypodidae Armadillos Cabassous centralis Costa Rica Cabassous gymnurus (tatouay) Eleven-banded or broad-banded armadillo Uruguay PHOLIDOTA Pangolins or scaly ant-eaters Manidae Pangolins Manis gigantea Giant pangolin Ghana Manis longicaudata Long-tailed pangolin Ghana Manis tricuspis Small-scaled tree pangolin Ghana RODENTIA Rodents Sciuridae Squirrels and marmots Epixerus ebii Ebian's palm squirrel Ghana Sciurus deppei Costa Rica Anomaluridae Scaly-tailed squirrels Anomalurus spp. All large scaly-tailed flying squirrels Ghana Idiurus spp. All small scaly-tailed flying squirrels Ghana Hystricidae Old World porcupines Hystrix spp. All Old World crested porcupines Ghana Erethizontidae New World porcupines Coendou spinosus South American tree-porcupines Uruguay CARNIVORA Carnivores Canidae Dogs, wolves and foxes Fennecus zerda Fennec fox Tunisia Procyonidae Raccoons Bassaricyion gabbii Olingo Costa Rica Bassariscus sumichrasti Mexican cacomistle Costa Rica Nasua nasua solitaria Ring-tailed or red coati Uruguay Mustelidae Weasels, badgers, skunks and others Galictis allamandi Grison Costa Rica Mellivora capensis Ratei or honey-badger Ghana, Botswana Viverridae Genets, civets and mongooses Viverra civetta African civet or civet cat Botswana Hyaenidae Hyaenas Proteles cristatus Aardwolf Botswana PINNIPEDIA Seals and walruses Odobenidae Walruses Odobenus rosmarus Atlantic walrus Canada No L 384/52 Official Journal of the European Communities 31 . 12 . 82 Species Country ARTIODACTYLA Even-toed ungulates Tayassuidae Tayassu tajacu Guatemala Hippopotamidae Hippopotamus amphibius (C 2) Ghana Hippopotamuses Common hippopotamus Tragulidae Hyemoschus equaticus Ghana Chevrotains Water chevrotain Cervidae Cervus elaphus barbarns Tunisia True deer Barbary deer Mazama americana cerasina Guatemala Odocoileus virginianus mayensis Guatemala Bovidae Ammotragus lervia Tunisia Cattle, sheep, goats, antelopes, Barbary wild sheep or aoudad etc. Antilope cervicapra Nepal Blackbuck or Indian antelope Boocercus (Taurotragus) euryceros Ghana Bongo Bubalus bubalis Nepal Asiatic or water buffalo, or arna Damaliscus lunatus Ghana Swift topi or sassaby Gazella dorcas Tunisia Dorcas gazelle Gazella gazella cuvieri Tunisia Cuvier' s gazelle Gazella leptoceros Tunisia Slender-horned or Loder's gazelle Tetracerus quadricornis Nepal Four-horned antelope or chousingha Tragelaphus spekei Ghana Sitatunga or marshbuch AVES BIRDS RHEIFORMES Rheas Rheidae Rhea americana (**) Uruguay Rheas Common rhea or nandÃ ¹, or South American ostrich CICONIIFORMES Wading birds (herons and kin) Ardeidae Ardea goliath Ghana Herons and bitterns Goliath heron Bubulcus ibis (C 1 ' Ghana Cattle egret Casmerodius albus (C 1 ' Ghana Common or great egret Egretta garzetta (C 1 Ghana Little egret Ciconiidae Ephippiorhynchus senegalensis Ghana Storks Saddle-billed stork Leptoptilos crumeniferus Ghana Marabou (adjutant) stork 31 . 12 . 82 Official Journal of the European Communities No L 384/53 Species Country Threskiornithidae Ibises and spoonbills Hagedashia hagedash Hadada ibis Lampribis rara Spotted-breasted ibis Threskiornis aethiopica Sacred ibis Ghana Ghana Ghana Ghana ANSERIFORMES Waterfowl Anatidae Anatidae spp. (*)( ) Ducks, geese and swans C 1 : Cygnus colombianus (Cygnus bewickii jankowskii) All ducks, geese and swans Alopochen aegyptiacus Anas querquedula Aythya nyroca] GALLIFORMES Gamebirds or fowl-like birds Cracidae Crax rubra Great curassow Ortalis vetula (C 2) (C 2) (C 2)Penelopina nigra Phasianidae Agelastes meleagrides White-breasted guineafowlPheasants, partridges, quails and peacocks Costa Rica Guatemala Guatemala Ghana Nepal Guatemala Guatemala Tragopan satyra Horned tragopan or pheasant Agriocharis ocellataMeleagrididae CHARADRIIFORMES Burhimidae Burhinus bistriatus COLUMBIFORMES Pigeons, sandgrouse and dodos GhanaColumbidae Pigeons and doves Columbidae spp. (*)(**) (C 1 : Columba livia) All pigeons and doves Nesoenas mayeri Mauritius PSITTACIFORMES PSITTACIFORMES Parrots and kin Psittacidae Parrots Psittacula krameri (*) Ghana, Costa Rica CUCULIFORMES Cuckoos and kin Musophagidae Turacos or plantain eaters Musophagidae spp. ( *) All turacos Ghana PICIFORMES Rhamphastidae Ramphastos sulphuratus Guatemala No L 384/54 Official Journal of the European Communities 31 . 12 . 82 Species Country PASSERIFORMES Song birds or perching birds Muscicapidae Old World flycatchers Bebromis rodericanus (...) brush warbler Tchitrea (Terpsiphone) bourbonnensis Paradise flycatcher Gubernatrix cristata Green or yellow cardinal Emberizidae Buntings Icteridae Icterids Fringillidae Xanthopsar flavus Mauritius Mauritius Uruguay Uruguay Ghana Ghana Fringillidae spp. (*)( ) All finches or New World seedeatersFinches or New World seedeaters Ploceidae Weaver bird Ploceidae spp. All ploceid weaver birds REPTILIA REPTILES TESTUDINATA Chelonians (tortoises, terrapins and turtles) Trionichidae Soft-shelled turtles Trionyx triunguis Nile soft-shelled turtle Pelomedusidae Side-necked turtles Pelomedusa subrufa Helmeted turtle Ghana Ghana GhanaPelusios spp. Side-necked turtles FLORA PLANTS Gnetum montanum Talauma hodgsonii Safan Meconopsis regia GNETACEAE MAGN10LIACEAE Magnolia family PAPAVERACEAE Poppy family PODOCARPACEAE Podocarpus family Nepal Nepal Nepal Nepal Nepal Podocarpus nerifolius Yellow wood Tetracentron spp.TETRACENTRACEAE 31 . 12 . 82 Official Journal of the European Communities No L 384/55 ANNEX B Animal and plant parts or products referred to in Article 2 No CCT headingNo Description Furskins, skins, and hides (complete or bellies and backs) of Colobus angolensis, Colobus guereza and Colo ­ bus polykomos and of animals belonging to the species Canidae, Ursidae, Lutrinae,Viverridae,Fetidae,Arctoce ­ phalus, Elephantidae, Equidae and Camelidae, included in Appendices I, II and III to the Convention Articles, covers, rugs and wall-hangings made from the furskins, skins and hides referred to in 1 (a) Heads, trophies or parts of trophies of animals belong ­ ing to the species Elephantidae, Rhinocerotidae, Suidae, Cervidae, Bovidae and Choeropsis liberiensis, included in Appendices I, II and III to the Convention Tusks and substantial parts thereof of animals belonging to the species Elephantidae, Monodon monoceros and Odobenus rosmarus Articles made wholly or partly of the ivory mentioned under 3 (a) Horns, entire or worked, of animals belonging to the Rhinocerotidae species Musk of animals belonging to the Moschus species Hair of the Vicugna vicugna and Lama guanicoe Meat and meat offals of all Cetacea species ; extracts, juices, meal and powders from meat and meat offals of all Cetacea species 1(a) ex 41.01 ex 41.02 C ex 41.05 B ex 43.01 ex 43.02 1(b) ex 43.03 B 2 ex 05.09 ex 05.15 B ex 99.05 3(a) ex 05.09 ex 95.05 B ex 99.05 3(b) ex Chapters 66, 71 , 92, 97, 98 and 99 4 ex 05.09 ex 95.05 B ex 99.05 5 ex 05.14 6 ex 53.02 B ex 53.05 7 ex 02.04 C ex 02.06 C ex 05.15 B ex 16.03 ex 23.01 A ex 05.09 Whalebone and similar bone, unworked or simply prep ­ ared but not cut to shape, and hair and waste of these products Oils and fats of cetaceansex 15.04 ex 15.08 ex 15.12 15.15 A ex Chapter 41 ex Chapters 42, 43 and 64 Spermaceti, crude, pressed or refined, whether or not coloured Leather, treated with whale oil or oil of other cetaceans, whether or not modified The following products, treated with whale oil or oil of other cetaceans, whether or not modified or made from leather treated with the same oil:  Leather articles, saddlery and harness travel goods ; handbags and similar containers ; furskins and artifi ­ cial fur; footwear, gaiters and the like ; parts of such articles Skins, plumage, parts thereof and feathers of the species of bird included in Appendices I, II and III to the Convention and items made therefrom Eggs and eggshells of the species of bird included in Appendices I, II and III to the Convention The unworked casque of Rhinoplax vigil and items carved from it ex 05.07 B ex 67.01 ex 99.05 8 9 10 ex 04.05 A II ex 99.05 ex 05.09 ex 95.05 B ex 99.05 No L 384/56 Official Journal of the European Communities 31 . 12 . 82 No CCT headingNo Description 11(a) ex 41.01 ex 41.05 ex 99.05 Entire hides and skins and substantial parts of the hides and skins of the species of reptiles shown in Appendices I, II and III to the Convention 11(b) ex 42.02 B ex 42.03 Travel goods, handbags and similar containers, clothing and clothing accessories of leather made from the hides and skins mentioned in 1 1 (a) 12 ex 05.09 ex 05.15 B ex 95.05 B ex 99.05 Shells, unworked or simply prepared of turtles ; tortoise ­ shell 13 ex 02.04 C II ex 02.06 C II ex 21.05 A Turtle meat and turtle soup 14 ex 05.15 B ex 99.05 Wings of the species of butterfly included in Appendices I and II to the Convention and articles made from them 15 ex 99.05 Preserved or stuffed animals of the species listed in Appendices I and II to the Convention and parts thereof 16 ex 06.02 ex 06.04 ex 44.03 B Stems of tree ferns (Cyatheaceae and Dicksoniaceae) as well as timber and roots designated in Appendix II to the Convention 31 . 12 . 82 Official Journal of the European Communities No L 384/57 ANNEX C LIST OF SPECIES given special treatment by the Community NB: An asterisk (*) placed after the name of a species or a higher taxon shows that one or more geographically separate populations, sub-species or species, of that species or taxon, are already included in Appendix I to the Convention. PART 1 SPECIES REFERRED TO IN ARTICLE 3 (I) FAUNA MAMMALIA EDENTATA Myrmecophagidae PINNIPEDIA Phocidae Mirounga angustirostris Mirounga leonina Myrmecophaga tridactyla Tamandua tetradactyla chapadensis SIRENIA Dugongidae Dugong dugon (*) PHOLIDOTA Manidae Manis spp. RODENTIA Sciuridae Ratufa spp. CETACEA spp. (*) ( i ) CARNIVORA Viverridae Trichechidae Trichechus senegalensis PERISSODACTYLA Equidae Equus hemionus (*) Equus zebra hartmannae Tapiridae Tapirus terrestris ARTIODACTYLA Antilocapridae Antilocapra americana mexicana Bovidae Capra falconeri (*) Oryx (tao) dammah Cynogale bennetti Eupleres goudotii Eupleres major Fossa fossa Prionodon linsang (') With the exception of specimens of the species listed in Appendix II to the Convention, and the products and deriva ­ tives thereof, taken by the people of Greenland under licence granted by the competent authorities of Greenland or Den ­ mark. No L 384/58 Official Journal of the European Communities 31 . 12 . 82 AVES Polyplectron germaini Polyplectron malacense GRUIFORMES Gruidae Grus canadensis pratensis Otidiae SPHENISC1FORMES Spheniscidae Spheniscus demersus PELECANIFORMES Pelecanidae Pelecanus crispus CICONIIFORMES Ardeidae Bubulcus ibis Casmerodius albus (syn . Egretta alba) Egretta garzetta Otis tarda CHARADRIIFORMES Scolopacidae Numenius tenuirostris Laridae Larus brunnicephalus COLUMBIFORMES Columbidae Ciconiidae Ciconia nigra Tkreskiornithidae Platalea leucorodia Phoenicopteridae Phoenicoparrus andinus Phoenicoparrus jamesi Phoenicopterus ruber chilensis Phoenicopterus ruber ruber Columba livia Goura cristata Goura scheepmakeri Goura victoria CUCULIFORMES Musophagidae Gallirex porphyreolophus Tauraco corythaixANSERIFORMES Anatidae STRIGIFORMES spp. (*)Coscoroba coscoroba Cygnus columbianus (syn. Cygnus bewickii jankowskii) Branta ruficollis Alopochen aegyptiacus Anas querquedula Aythya nyroca FALCONIFORMES spp. (*) CORACIIFORMES Bucerotidae Aceros narcondami Buceros bicornis (*) Buceros hydrocorax hydrocorax Buceros rhinoceros rhinoceros GALLIFORMES Phasianidae Argusianus argus PICIFORMES Picidae Picus squamatus flavirostris Cyrtonyx montezumae mearnsi  106 Cyrtonyx montezumae montezumae Francolinus ochropectus Gallus sonneratii Ithaginis cruentus Polyplectron bicalcaratum Polyplectron germaini Polyplectron malacense PASSERIFORMES Hirundinidae Pseudochelidon sirintarae Paradisaeidae spp. REPTILIA TESTUDINATA SAURIA Testudinidae Chamaeleonidae Testudo graeca Chamaeleo chamaeleon Testudo hermanni Testudo marginata Teiidae Cnemidorphorus hyperythrus Helodermatidae Heloderma spp. 31 . 12 . 82 Official Journal of the European Communities No L 384/59 PISCES OSOSTEOGLOSSIFORMES Osteoglossidae Arapaima gigas INSECTA Parnassius apolloLEPIDOPTERA Papilionidae Ornithoptera spp. (sensu D'Abrera) Trogonoptera spp. (sensu D'Abrera) Troides spp. (sensu D'Abrera) FLORA ORCHIDACEAE Dactylorhiza fuchsii Dactylorhiza saccifera Neotinea maculata Traunsteinera globosa Orchis papilionacea Orchis boryi Orchis morio Orchis longicornu Orchis coriophora Orchis sancta Orchis ustulata Orchis tridentata Orchis lactea Orchis italica Orchis simia Orchis militaris Orchis punctulata Orchis purpurea Orchis saccata Orchis patens Orchis spitzelii Orchis mascula Orchis pallens Orchis provincialis Orchis anatolica Orchis quadripunctata Orchis laxiflora Aceras anthropophorum Himantoglossum hircinum Barlia robertiana Anacamptis pyramidalis Serapias cordigera Serapias neglecta Serapias vomeracea Serapias lingua Serapias parviflora Ophrys insectifera Ophrys speculum Ophrys lutea Ophrys fusca Ophrys pallida Ophrys sphegodes Ophrys spruneri Ophrys ferrum-equinum Ophrys bertolonii Ophrys lunulata Ophrys argolica Ophrys reinholdii Cypripedium calceolus Epipactis palustris Epipactis helleborine Epipactis leptochila Epipactis muelleri Epipactis dunensis Epipactis purpurata Epipactis phyllanthes Epipactis atrorubens Epipactis microphylla Cephalanthera damasonium Cephalanthera longifolia Cephalanthera cucullata Cephalanthera epipactoides Cephalanthera rubra Limodorum abortivum Epipogium aphyllum Neottia nidus-avis Listera ovata Listera cordata Spiranthes spiralis Spiranthes aestivalis Spiranthes romanzoffiana Goodyera repens Gennaria diphylla Herminium monorchis Neottianthe cucullata Platanthera bifolia Platanthera chlorantha Chamorchis alpina Gymnadenia conopsea Gymnadenia odoratissima Pseudorchis albida Pseudorchis frivaldii Nigritella nigra Coeloglossum viride Dactylorhiza iberica Dactylorhiza sambucina Dactylorhiza sulphurea Dactylorhiza incarnata Dactylorhiza majalis Dactylorhiza cordigera Dactylorhiza traunsteineri Dactylorhiza russowii Dactylorhiza elata Dactylorhiza maculata No L 384/60 Official Journal of the European Communities 31 . 12 . 82 Liparis loeselii Microstylis monophyllos Hammarbya paludos Ophrys crotica Ophrys carmela Ophrys scolopax Ophrys fuciflora Ophrys arachnitiformis Ophrys tenthredinifera Ophrys apifera Ophrys bombyliflora Corallorhiza trifida PRIMULACEAE Cyclamen graecum (incl . Cyclamen mindleri) Cyclamen creticum Cyclamen balearicum Cyclamen persicum PART 2 SPECIES REFERRED TO IN ARTICLE 3 (2) FAUNA MAMMALIA MONOTREMATA Tachyglossidae Zaglossus spp. Felidae Felis bengalensis (*) Felis concolor (*) Felis geoffroyi Felis pajeros Felis pardalis (*)MARSUPIALIA Macropodidae Dendrolagus bennettianus Dendrolagus lumholtzi Dendrolagus inustus Dendrolagus ursinus Felis serval Felis tigrina (*) Felis wiedii (*) Felis yagouaroundi (*) Felis lynx (*) Felis sylvestris PROBOSCIDEA Elephantidae Loxodonta africana ARTIODACTYLA Hippopotamidae PRIMATES spp. (*) CARNIVORA Canidae Canis lupus (*) Chrysocyon brachyurus Ursidae Ursus (  Tharlactos) maritimus Procyonidae Ailurus fulgens Mustelidae Lutra enudris Lutra incarum Choeropsis liberiensis Hippopotamus amphibius Cervidae Pudu mephistophiles Bovidae Ovis ammon AVES ANSERIFORMES Anatidae GALLIFORMES Cracidae Crax rubra Ortalis vetula Penelopin nigra Anas aucklandica aucklandica Anas aucklandica chlorotis Anas bemieri 31 . 12 . 82 Official Journal of the European Communities No L 384/61 PASSERIFORMES Pittidae GRUIFORMES Rallidae Gallirallus australis hectori COLUMBIFORMES Columbidae Gallicolumba luzonica PSITTAPSITTACIFORMES Pitta brachyura nympha Cotingidae Rupicola peruviana Rupicola rupicola Muscicapidae Psophodes nigrogularis Psittacidae spp. - 107 (Melopsittacus undulatus, Nymphicus hollandicus, Psittacula krameri) REPTILIA TESTUDINA TA Testudinidae spp. (except for Testudo graeca, Testudo hermanni and Testudo marginata, which are included in Part 1 of Annex C) Agamidae Uromastyx spp. Iguanidae Amblyrhynchus cristatus Conolophus spp. Varanidae Varanus spp. (*) SERPENTES Boidae Pelomedusidae Podocnemis spp. CROCODYLIA Alligarotidae spp. (*) Crocodylidae spp. (*) SAURIA Gekkonidae Phelsuma spp. Constrictor constrictor (syn . Boa constrictor) Eunectes spp. Python spp. ( ) Eryx jaculus Colubridae Cyclagras gigas AMPHIBIA SALIENT!A Bufonidae Bufo retiformis ANTHOZOA ANTIPATHARIA spp. FLORA PRIMULACEAE Cyclamen hederifolium (Cyclamen neapolitanum) Cyclamen purpurascens (Cyclamen europaeum autc) Cyclamen repandum (Cyclamen vernale)